     Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 1 of 61




                                  Department of Defense
                                INSTRUCTION
                                                                      NUMBER 5505.11
                                                                          December 1, 1998

                                                                                    IG, DoD

SUBJECT: Fingerprint Card and Final Disposition Report Submission Requirements

References: (a) Inspector General of the Department of Defense, Criminal
                Investigations Policy Memorandum Number I 0, "Criminal History
                Data Reporting Requirements," March 25, 1987 (hereby canceled)
            (b) Appendix 3 of title 5, United States Code
            (c) DoD Directive 5106.1 , "Inspector General of the Department of
                Defense," March 14, 1983
            (d) Title 28, Code of Federal Regulations, Part 20, "Criminal Justice
                Information System" (July 1, 1997)
            (e) through (k) see enclosure I


1. PURPOSE

This Instruction:

     1.1. Supersedes reference (a) under the authority of references (b) and (c).

     1.2. Implements policy, assigns responsibilities, and prescribes procedures under
references (d) and (e) for reporting offender criminal history data to the Criminal
Justice Information Services (CJIS) Division of the FBI, by the DoD law enforcement
organizations, for inclusion in the National Crime Information Center criminal history
databases. This Instruction is not intended to eliminate requirements to provide
criminal history data otherwise imposed, including the Defense Incident Based
Reporting System.


2. APPLICABILITY AND SCOPE

This instruction applies to:




                                                                                         USA00000001
     Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 2 of 61


                                                                       DODI 5505.11, December 1, 1998




     2.1. The Office of the Secretary of Defense, the Military Departments, the
Chairman of the Joint Chiefs of Staff, the Combatant Commands, the Inspector
General of the Department of Defense, and the Defense Agencies (hereafter referred to
collectively as "the DoD Components").

    2.2. The Defense Criminal Investigative Organizations (DCIOs) and all other
DoD criminal investigative or police organizations that investigate crimes for which
criminal history data reporting is required by this Instruction.


3. DEFINITIONS

Terms used in this Instruction are defined in enclosure 2.


4. POLICY

It is DoD policy, under Appendix 3 of title 5 United States Code and DoD Directive
5106.1 (references (b) and (c)), that the DCIOs and all other DoD criminal
investigative and police organizations shall submit to the FBI as prescribed herein,
offender criminal history data for all Armed Forces members they investigate for
commission of an offense listed in enclosure 3.


5. RESPONSIBILITIES

    5 .1. The Inspector General of the Department of Defense shall monitor and
evaluate compliance with this Instruction.

   5.2. The Secretaries of the Military Departments and the Heads of the other DoD
Components shall:

          5.2.1. Issue regulations, as may be necessary, to implement and comply with
this Instruction.

          5.2.2. Ensure that Commanders establish and follow procedures to promptly
notify the appropriate DCIO or other DoD criminal investigative or police organization:

               5.2.2.1. When a military judicial proceeding is initiated or command
action is taken in nonjudicial proceedings (as defined in enclosure 2) against a military
subject investigated by a law enforcement organization for an offense listed in


                                               2




                                                                                           USA00000002
      Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 3 of 61


                                                                          DODI 5505.11, December 1, 1998


enclosure 3.

               5 .2.2.2. Of the final disposition of such military judicial or nonjudicial
proceeding.


6. PROCEDURES

     6.1. Fingerprints and all additional information required by the FD-249, "Suspect
Fingerprint Card," shall be obtained from military suspects under investigation by the
DCIOs or any other DoD criminal investigative or police organization for offenses
listed in enclosure 3. Where required, a Privacy Act Statement shall be provided to
each suspect whose personal data is collected under DoD 5400.11-R (reference (h)).

     6.2. Offender criminal history data records required under this Instruction are to
be initiated by preparing and submitting an FD-249 (enclosure 4), to the CJIS, FBI.

          6.2.1. The FD-249 shall be submitted when a command initiates military
judicial proceedings, or when command action is taken in nonjudicial proceedings (as
defined in enclosure 2) against a military subject investigated for the commission of an
offense listed in enclosure 3.

          6.2.2. Submission of the FD-249 shall occur within 15 days of command
initiation of military judicial proceedings or when command action is taken in
nonjudicial proceedings against a military subject (as defined in enclosure 2).

          6.2.3. If final disposition of the proceeding is anticipated within 60 days of
command initiation of military judicial proceedings or of command action in
nonjudicial proceedings (as defined in enclosure 2), the FD-249 may be held and final
disposition recorded on the FD-249. If the final disposition is not recorded on the
FD-249, then an FBI/DoJ Form R-84, "Final Disposition Report," enclosure 5, is
required.

          6.2.4. If final disposition is not anticipated within 60 days, submission of the
FD-249 shall not be delayed by the local investigative office pending completion of
military judicial or nonjudicial proceedings.

          6.2.5. If applicable, approval of a request for discharge, retirement, or
resignation in lieu of court-martial, and/or a finding oflack of mental competence to
stand trial shall be recorded as "final disposition" either on the FD-249 or R-84, as
appropriate.


                                                3




                                                                                              USA00000003
     Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 4 of 61


                                                                        DODI 5505.11, December 1, 1998




     6.3. Within 15 days after final disposition of judicial or nonjudicial proceedings,
or the approval of a request for discharge, retirement, or resignation in lieu of
court-martial, disposition information shall be reported by the DCIOs or other DoD
criminal investigative or police organizations on the R-84, or an electronic data
transfer equivalent, if it has not already been reported on an FD-249. Do not hold the
FD-249 pending appellate actions; however, appellate action affecting the character of
an initial disposition must be reported if it occurs. Dispositions that are exculpatory in
nature (e.g., dismissal of charges, acquittal) shall also be filed.


7. INFORMATION REQUIREMENTS

     7.1. The FBI shall provide, at no cost, FD-249 fingerprint cards, FBI/DoJ Forms
R-84, pre-addressed envelopes, and further guidelines for submission of criminal
history data. Address requests for supplies and the "Guidelines for Preparation of
Criminal Justice Information Services Division, Fingerprint Cards," March 1996, to the
Personnel Division, Federal Bureau of Investigation, Washington, DC 20535.

     7.2. Where necessary, DCIOs and other DoD criminal investigative or police
organization personnel shall be provided training (offered by the FBI at no cost) on
fingerprinting and completion of the forms required under this Instruction.

     7.3. When submitting the FD-249 and FBI/DoJ Form R-84, charges must be
described in commonly understood descriptive terms as specified in enclosure 3 (e.g.,
murder, rape, robbery, assault, possession of a controlled substance, etc.) or, if not
specified in enclosure 3, by commonly understood title. Offenses shall not be
described solely by references to a Uniform Code of Military Justice (UCMJ)
(reference (g)) punitive article, or to the United States Code or other statutory
provision. Investigators must ensure that the charges annotated on the FD-249 reflect
the actual charges being pursued through court-martial or nonjudicial punishment.

     7.4. The disposition reflected on the FD-249 or the FBI/DoJ Form R-84 must also
be described in common language; e.g., conviction (include offense(s)), dishonorable
discharge, reduction in rank, forfeiture of pay, charges dismissed, etc. The disposition
of "conviction" shall only be reported for crimes prosecuted at trials by general,
special, or summary court-martial yielding a plea or finding of guilty. Adverse
findings stemming from nonjudicial proceedings should be recorded as "nonjudicial
disciplinary action."

    7.5. The DoD internal reporting of criminal history data is exempt from licensing

                                               4




                                                                                            USA00000004
     Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 5 of 61


                                                                   DODI 5505.11, December 1, 1998


in accordance with paragraphs 5.4.2. and 5.4.7. ofDoD 8910.1-M (reference (i)). The
interagency reporting required by this Instruction is exempt from licensing in
accordance with paragraph (b )(2)(iii) of 41 CFR 101-11.204 (reference (j)).


8. EFFECTIVE DATE

This Instruction is effective immediately.


                                                  r-i
                                                -2r'       .
                                               Al     J
                                             .- L½ ~-/c/-~'f_./
                                                                     I      ~";-


                                                  -~l~~r H:11
                                                 Tn~trtr General



Enclosures - 5
   E 1. References, continued
   E2. Definitions
   E3. Listed Offenses
   E4. Figure 4-1. FD-249, "Suspect Fingerprint Card"
   E5. Figure 5-1. FBI/DoJ Form R-84, "Final Disposition Report"




                                             5




                                                                                       USA00000005
     Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 6 of 61


                                                                   DODI 5505.11, December 1, 1998




                                El. ENCLOSURE 1
                             REFERENCES, continued


(e) Section 534 of title 28, United States Code
(f) Manual for Courts-Martial, United States, 1984 (Executive Order 12473, as
     amended by Executive Order 12484)
(g) Chapter 47 of title 10, United States Code (Uniform Code of Military Justice, 10
     U.S.C. 801-946)
(h) DoD 5400.11-R, "Department of Defense Privacy Program," August 1983,
     authorized by DoD Directive 5400.11, June 9, 1982
(i) DoD 8910.1-M, "DoD Procedures for Management of Information Requirements,"
     November 1986, authorized by DoD Directive 8910.1 , June 11, 1993
G) Federal Property Management Regulation Title 41 CFR Part 101-11.204,
     "Interagency Reports Management Program"
(k) Section 13 of title 18, United States Code, "Laws of States adopted for areas
     within Federal jurisdiction"




                                            6                                     ENCLOSURE 1




                                                                                       USA00000006
     Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 7 of 61


                                                                        DODI 5505.11, December 1, 1998




                                  E2. ENCLOSURE 2
                                     DEFINITIONS


    E2. l. l. Defense Criminal Investigative Organizations. The Defense Criminal
Investigative Service, the U.S. Army Criminal Investigation Command, the Naval
Criminal Investigative Service, and the Air Force Office of Special Investigations.

     E2. l.2. Military Judicial Proceeding. A summary, special, or general
court-martial, under the Uniform Code of Military Justice (10 U.S.C. 801-946
(reference (g))).

          E2. l.2. l. Initiation. The referral of court-martial charges to a specified
court by the convening authority under the Manual for Courts-Martial (MCM)
(reference (f)), Rules for Courts-Martial (RCM) 601, or receipt by the command of an
accused Service member's request for resignation, retirement, or discharge in lieu of
court-martial.

          E2. l .2.2. Final disposition of military judicial proceedings. Action by the
trial counsel to report the results of the findings and sentence under the MCM
(reference (f)), RCM l lOl(a), or final approval of a resignation, retirement, or
discharge in lieu of court-martial.

    E2. l.3. Military Nonjudicial Proceeding.       Proceedings under Article 15,
Uniform Code of Military Justice (UCMJ).

         E2. l.3. l. Command Action. Point in time when a commanding officer in
the grade of major or lieutenant commander or above completes action to impose
nonjudicial punishment, as specified in paragraph 4, Part V, MCM (reference (f)).

         E2. l.3.2. Final Disposition. Action on an appeal by the next superior
authority or expiration of the time limit to file an appeal or the date the Service
member indicates that an appeal shall not be submitted, as specified in paragraph 7,
Part V, MCM (reference (f)).

     E2. l.4. Offender Criminal History Data. The information, including
fingerprints, that is recorded on the front and back of a standard Suspect Fingerprint
Card (FBI Form FD-249) and Final Disposition Report (FBI/DoJ R-84), or their
electronic data transfer equivalent.


                                                7                                      ENCLOSURE2




                                                                                            USAOOOOOOO?
         Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 8 of 61


                                                                                     DODI 5505.11, December 1, 1998




                                                   E3. ENCLOSURE 3
OFFENSES UNDER SECTIONS 801-946 OF 10 U.S.C., (REFERENCE (G)) 1 THAT
 REQUIRE SUBMISSION OF OFFENDER CRIMINAL HISTORY DATA TO THE
CRIMINAL JUSTICE INFORMATION SERVICES DIVISION, FBI, BY THE DCIOs
      AND ALL OTHER DoD LAW ENFORCEMENT ORGANIZATIONS


       E3 .1.1. Article 78.             Accessory after the fact (for crimes listed in this enclosure).

       E3. l.2. Article 80.             Attempts (for crimes listed in this enclosure).

       E3. l.3. Article 81.             Conspiracy (for crimes listed in this enclosure).

       E3.l.4. Article 82.               Solicitation.

       E3. l.5. Article 85.             Desertion.

       E3. l.6. Article 90.             Assaulting a superior officer.

     E3 .1. 7. Article 91.               Striking or assaulting warrant, noncommissioned, or petty
officer.

       E3. 1.8. Article 94.             Mutiny or sedition.

       E3. l.9. Article 95.             Resistance, breach of arrest, and escape.

       E3.l.10. Article 106.                Spies.

       E3 .1.11. Article 106a.                Espionage.

       E3. l.12. Article 107.               False Official Statements.

     E3 .1.13. Article 108. Military property of the United States; sale, loss, damage,
destruction, or wrongful disposition.

       E3 .1.14. Article I 09.              Willfully destroying or damaging private property.

       E3 .1.15. Article 111.               Drunk driving.


I   Sections 1 through 33 in this enclosure, below, are under reference (g).




                                                                      8                             ENCLOSURE3




                                                                                                          USA00000008
     Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 9 of 61


                                                                          DODI 5505.11, December 1, 1998




    E3. l.16. Article ll2a.       Wrongful use, possession, etc., of controlled substances.

    E3. l.l 7. Article ll6.      Riot

    E3. l.18. Article ll8.       Murder.

    E3. l.19. Article 119.       Manslaughter.

    E3.l.20. Article 120.        Rape and carnal knowledge.

    E3.l.21. Article 121.        Larceny and wrongful appropriation.

    E3.l.22. Article 122.        Robbery.

    E3. l.23. Article 123.       Forgery.

    E3.l.24. Article 123a.        Bad Checks (in an amount over 100 dollars)

    E3. l.25. Article 124.       Maiming.

    E3.l.26. Article 125.        Sodomy.

    E3.l.27. Article 126.        Arson.

    E3. l.28. Article 127.       Extortion.

    E3.l.29. Article 128.        Assault.

    E3. l.30. Article 129.       Burglary.

    E3.l.31. Article 130.        Housebreaking.

    E3. l.32. Article 131.       Perjury.

    E3. l.33. Article 132.       Frauds against the United States.

    E3. l.34. The following offenses under Article 134, listed in the Manual for
Courts-Martial (reference f):

         E3. l.34. l. Assault.     Indecent.

         E3. l.34.2. Assault.      With intent to commit murder, voluntary manslaughter,

                                                  9                                      ENCLOSURE3




                                                                                              USA00000009
     Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 10 of 61


                                                                             DODI 5505.11, December 1, 1998


rape, robbery, sodomy, arson, burglary, or housebreaking.

             E3. l.34.3. Assaulting a Federal officer in the performance of duties.

             E3. l.34.4. Bribery and graft.

             E3. l.34.5. Burning with intent to defraud.

             E3. l.34.6. False pretenses, obtaining services under (value of more than 100
dollars).

             E3. l.34.7. False swearing.

        E3. l.34.8. Firearm, discharge.          Willfully, under such circumstances as to
endanger human life.

             E3. l.34.9. Fleeing the scene of an accident.

             E3.l.34.10. Homicide, negligent.

             E3. l.34. l l. False personation with intent to defraud.

             E3 .1.34.12. Indecent acts or liberties with a child.

             E3. l.34.13. Indecent exposure.

         E3 .1.34.14. Indecent language (communicating to any child under the age of
16 years).

             E3. 1. 34 .15. Indecent acts with another.

             E3.l.34.16. Kidnapping.

             E3. l.34. l 7. Mails.   Taking, opening, secreting, destroying, or stealing.

             E3. l.34.18. Mails.     Depositing or causing to be deposited obscene matters
in [mail].

             E3. l.34.19. Misprision of serious offense.

             E3. l.34.20. Obstructing justice.



                                                    10                                      ENCLOSURE3




                                                                                                 USA00000010
     Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 11 of 61


                                                                         DODI 5505.11, December 1, 1998




           E3.l.34.21. Pandering and prostitution.

           E3. l.34.22. Perjury.   Subornation of.

          E3. l.34.23. Public record.     Altering, concealing, removing, mutilating,
obliterating, or destroying.

           E3 .1.34.24. Seizure.   Destruction, removal, or disposal of property to
prevent.

           E3. l.34.25. Soliciting another to commit an offense (for crimes listed).

        E3. l.34.26. Stolen property.       Knowingly receiving, buying, or concealing
(value more than 100 dollars).

           E3. l.34.27. Testify.   Wrongful refusal.

           E3. l.34.28. Threat or Hoax.    Bomb.

           E3. l.34.29. Threat, communicating.

           E3. l.34.30. Weapon.     Concealed or carrying.

     E3. l.35. Any offenses under 18 U.S.C. (reference (h)), charged as a violation of
Article 134, which has a maximum punishment of more than one year.




                                                11                                      ENCLOSURE3




                                                                                             USA00000011
    Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 12 of 61


                                                                                                                                                                                       DODI 5505.11, December 1, 1998




                                                                                       E4. ENCLOSURE 4
                                                                    SUSPECT FINGERPRINT CARD



                               l"EDERAL BUREAU OF INVliSTIGATION, UNITED STATES DEPARTMENT OF JUSTICE
                                                       WASHINQTON, D.C. 20637
PfllVA<:Y AGT Ofl' 1 O't.. IP-I. •• ,_ ....) Jl.111'.0UIA&a TN.t.T 11'1!:Dl!!Jl.1.L. •Ta.Ta, on Lat:AL ACHNCICa INl"OIU,I INDIVIOUALS WMOSI! •CCI.AL ll!'CU,.ITY NUMNII IS 111•ouesTt:O WHETN•l'I
•ue .. DtaCLOaUfllE , . MANOATOl'IT 01'1 VOl,.UNt'A.f'IY, ..... , . O" AUTl10fltTT f'C)N eucN aOLICITATION. AND u • • • WHICH WILi. • • MAO• 0,. IT.                                                I
.JUVl!NILf l'INGf,iPJIIIN1'                              OATI! Of 41UIUT       ---·••••••......   Ofllll

eut!llo11SSION
                                              D
TiJIU.T A• AOULT
                                              0
ae:ND COPT TO:
[ENTal'I OAI)
                                                                                 DC    VY




MISCEI..LANIOU:t NU... l!A•




                                                         1'11!840.WC:IICOMPl..lt:TI! ADDJtt:S8                                                                     C<TY
                                                                                                                                                                                               I    OTATC



Oll't'lOIAL TAKll,l(I P"INGGRPIUNTS                      LOCAL IOOTlf-lCATION/f!il!f'El'll!NCE                                                                    PMOTO AVAILA9U!T
t - M · Oft NUM81Cflll                                                                                                                                                                                      0
                                                                                                                                                                                                            D
IUIIPLOY.lt:     111'   u.a.   GOYIU'l'NMl'NT, l"IDICATII SP51:llt'IC AU•CT.                                                            OCC._..,"hON
                 lfl MILITARY, LtaT HIANCN OIi IIIUNICI! AND ae!M.al NO.




f.HAROI/CtTAl10N
                                                                                                                                        ,.
                                                                                                                                       DlaPOSl'flON




-,,"'o""<T,.,<o'°'•-,•-,------------------------------+~,,...,o~.,~,o'"'•...,•-,---------·-·-··-·----


AOOIT'IONAI,. INf'OflllATIDNraA•la l'OII CAU1'tON




                                                                                                                   12                                                                                           ENCLOSURE4




                                                                                                                                                                                                                   USA00000012
         Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 13 of 61


                                                                                                                                                                        DODI 5505.11, December 1, 1998



                                              E4.F2. FD-249, "Suspect Fingerprint Card" (reverse) continued

g;/
     ·---- .

;:-=~·
                       LEAveBL.ANK
                                                   --------
                                                    CRIMINAL
                                                                        _
                                                                       -- _.,...
                                                                          .
                                                                       .,..
                                                                                                     (STAPl.£ HEREI



                                                                                                     0                             D           D
                                                                                                                                                       LEAVE 111.ANK
                                                                                                                                                                                          --

r
i
    ---                      I
                                                                       --                                                --                    .,_
                                                                                                      UUl'l"tMML~frWllll5.......,._..NNi,IS,......._
                                                                                                                                                          "153050000110


    lil'.lt6Afl.JflliO,,. . . . . . . .   ~                            ...................                       .._     __
    ,._
    u.n...,._...,-*M.MIXIU--.-...at


'
l......                                        .,.,._....,.,.,. ....   ...........      - ...            yy
                                                                                                                       - I I- -        ...,.
                                                                                                                                                                        I
                                                                                                                                                                            ...
                                                                                                                                                                                  I   -
!
    l .... "fflLSIIB                           u.-                     ..........                                u.-                                     u.um..,




    <L,.._                                     7,LINDEC                LL .......                                t.L-                                    111.LUTTI.I:




    L9'T P'OI.M,__TNCEN ~                                              L-
                                                                                      . ·    ---
                                                                                         ... ~- :;
                                                                                                                 IIGHT~f'Mill!!NTIIGN~

                                                                                                                .:.·...'-~ .....   :




                                                                                                     13                                                                                   ENCLOSURE4




                                                                                                                                                                                               USA00000013
Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 14 of 61


                                                                                                                                          DODI 5505.11, December 1, 1998




                                                       E5. ENCLOSURE 5
                                          FINAL DISPOSITION REPORT
                                ES.Fl. FBI/DOJ Form R-84, "Final Dispostion Report,"


  K·;:s• (Hov. ~·l-4.-60)                                      ,:'iNALOIS,-0:.lflOHREftOl'T                                           ~~
                            "'·""'"'°""___,................."'O.rt><..I S - · - -..-IO .... F81
   _,_, Tn... ,...,,_.....," ...                                                                                                       ..jJ_ L e ~ ~
   ldc,nlll.c.a,.on~"""9-0"l-~ftft.lii'.~~~_,,,.._ ·~(,n,al4c('O-,"°"'t2,~to.,..<41~c.itl,Qeo,.ncy.~                                   ~
   c o ~ :s..Jbjec1·a,"Of't  dlOtitS.$Ol'l'Son ._, '°""'· C ~ " - f t aid•
                          to.,r , ~                                        IO"w4NI
                                                                              MIid          .-.,,....s to
                                                                                          11\e fo,,n....tMn ~ ..
   pro-s..e,c,.,(o,~Ol'COt.,ll'U,. ~ Y O f ' l ' * < o a s t o f f t 4 1 1 ~ ~ C ~ l • .... SOl'Wllend~tto: Ql1..ct ... ,F8t W•aN"'Qt0111.0.C. 20'!1.J:
                                                                                                                                  0


   AU•ntlo.n: ldef'l4i.U.catt.on 01.&~.
   (S.. iin~luc:~. Ot\l'...,, ... .w..i

  F61NO.                                                                       F".-W~&o.t•
                                                                               {K eor-ctec,         or . . . . ; . c t ~ qc.i,by 1G t.ss.w cNilo,a. - ~ . ff'U
                            IF KNOWN                                           fl'IIOdl'.:a---..,..4ftCN0091.iC111t\.1
  N&m--.-.,..-F-..-c-..-"'-.,.-c-.,..-----io-F-81----------1
      MUST CORRESPCflO WITH NI\MI! ON
                                                                                 L INU.UOE FlNAL OISPOSmoN a DATE FOR
      ARREST FINGERPRINT CARO.                                                     EACH OFFENSE CHf.ROEO AT ARREST.
                                                                                 2. INDICATE TYPE OF SENTENO:: lm>QSEO:
  o., • .,,e..,., _ _ MONTH~-ve.Ak'·------                                          E.O:J CONSECUTIVE, CONCURRENT, PROBtu
  ~
                                                                                      ET1.-., IF APPUCA9LE.
  F"_..,,,..,, __ IE..KNQWN=.AS.QUcn:EO...BY...FB..a...l _ _
  O,a~<.11&.on
  Ff'Offl F e1 1 , e Resoont•                              __ ,SOCJ
                                                                                T"1t. fOl'fflS&..ioffidlN8y:
                                                                                I " - TIiie. AO~. ORI Ho.. Ci(y ~ St&l•I
                                                                                     OFFICER OF AGclCf SUSMlTTNG F'NAI....
  ~----------'-----,-,--,----:----!                                                  REPORT. UST IN ORDER SHOWN A80V


  ~~ECfMENriNAL'· lSPOSITION
      AGENCY SUBMITTING ARREST flNGERPRNT
                                                                                                                                      REPORT
      CARO (GNE ORr~ COMPLETE AODRESS


    AS APPEARS ON ~
    PNGERPRNT CARO
                                                                                     ---F'--CMd
                                                                                     0 COUIH OROEReO E l l ~ ..ENT:
                                                                                                        ao Conlrit>u..,o , . _ ;
                                                                                     ~or....,_CM..SCoc,fCCCoun0.- _.....,_.,

  OMCT1s.et. Cn.e.toM&lAttesl                                                    fli<>"'F_F._aTek_S,,,,U-,.
    Ol"l"EHSO IIIUST It: SAHE: AS THOSl:                                         F ISU)Clt O      C1£Cxco. MAK£ CEATAIIC THAT
    APPE:ARINO: ON AARf::ST 1'11'0£.l(PRIXT c.&110.                                    RTil'lf:O OR AUTHLICTICATt:D COP'T Of' CO<MT
                                                                                     ftOElr 16 $1'.CUM:LY ATTAOHt:D TO nu:, FORIII.


     ARRESTING AGENCY MUST OBTAIN RI~ T FOUR FINGER IMPRESSIONS
     OF SUBJECT ON THIS FORM. ALL I ORMATlON REQUESTED IS ESSENT1Al. ..

        THIS         FORM         !!2,!     TO      BE USED IN L                       OF ARREST FNGERPRINT CARO.




                                                                                14                                                                               ENCLOSURES




                                                                                                                                                                    USA00000014
Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 15 of 61


                                                                                                                                 DODI 5505.11, December 1, 1998




        E5.F2. FBI/DOJ Form R-84, "Final Dispostion Report," (reverse) continued
                                                                        INSl"IWC"hONS

   t. ~~0054 of this r•oonistafec'OfCl~.....,46'80laniindwiduat'• . . . . __. . .  ..n..&ee:ut'4.._""..
                                                                                               dt1pe•lito... o, 1,..,.eno1l •tU....n.r.
      oo....- ..._ ' " ' " ' - - - - ~.                .,_.,,.._.,.,.,,_c:aun......,..-.--.
                                                                                    C.. fE#<IMOISPOSll"ION INFOA ..... TIOH. •-V-
      AELE"-SEO ON BONO. ShOUUl NOf IIE-:su"IIIMITTEO.I Tllo SlnLIECTSNAME. CONt-.iTORN<O AAAEST ..._,M8ER -...S bo ••ac:y i,;
      WimeGlr'-y-.oo,e•on...,.,~CA/GNITHEFtl.ESO,:THEF&L                       nwa:m: .............. e..iftd<;a1,e-d.d~.         AQ,erlcy~1-4-r.,,.,.....
      4-aoos,ic,,o,n_. cosnplofc and ..... b•to:   Fmld...anc.t... Ol.................... a.c.. 2aur.
   l. Th • • , .. ,..,..,~·o~sn.ouldc.litl.,ennid.Maonwtaldeolfo,w1W1110DIMl-.r_...,~otftei,-a"4:fourr~...s . ~ ~ Y ,.,.
      ""°"'4 be done et N\ril s.a,mc 1iffle u""' twl "-' or ~ate.....,.°"        ._.,....~c.wd. •~.,..st••
                                                                                                         disoos.cs of Oy an. .,..s""'<:I
      ao,ency• .aa_.n.o,ell'\ca1Natcec&,claMO...._,.c.f'larOe.--..fttanatlllQ'~.,_,,.,Mel.,.....,._,~uldl'ftWIOfW!IIIOF8I
      ldeiftWQIO'\ ~ Of           c:o.,,rae.•"-•~-~_._...,...             ,........CiaiNil~t: ~ b4                        ,-,o_.,. ..__.....-.ca.....,.,'°""'
                                                                                                                                       ,i
      ~ f t s a , y . "'ll\ee-,,C'ffl9'\ol-c.a.M90iealll._~.. W.bwlahawldlN........,1Ghcwasao.,i0tMU1.-,res1ee·su.s••i1.a.

   ~- Th.~.-cvto,,sf\ouldc~•t•ll'loa'°"""'to.,__.._~ ..... ~...,..~"'-~•nott,e.no,et.e.""r•dlOJtc~~......a

      ,.......,....,_
      ......,.... ~ · - - IM.c:1lyt0F81~110f1G~. CCiOl.#1..::liioftf. . . . ., lllellf'Ol4ICVtOI' ~·Ot"w•CI fo,m-ilhc.asc , .... ,o courtt-..



   4. °Th4 cOV4'1 sf\.O,v4,cl,c:~,,. ••• fOMtu 10•~.c~disoo;aition auc:ft . . ...,.,. ........ oer-.,..CAC:Qu,11.,0:_ c•sc •• d•~SSCCI. on cc,n,v.c.uan and
      ~      ..,.,~.~s4'd o r ~ ....~a110o-20-.oe.ceca°"pr........,
   s. ~ WfOStOd 0-SOft cOft..:\WoP<C'l'l~~s Q\,.&,Y P'M tolftaa.,-o, ~.,..... O f f ~ W'\a,t,U\&tCl'\MoecSW4'1Cf\Oft(lt11\~y MfCS1eG. IIVS.tftform.a1.oa, ~-
      be de.,..,, ~ J - . d .

   a. ff l1,10SOQvenl eCttOf'\ u--..,. la ae~o, · · ~ · •eic:or4. elL&ch c ~ Of' .... ~ COOyof co..-. Cll"Ocr 10 CTM,    '°"" >O 11",al FBt c.an fOl\,f'ft . , .
      l~etorMas ro o r ~ con"'°"'tot.

   T. llis11'-1•Uylfflp,o,'t-4111CWC~ol~(sreco,dftlh4F81~~U......lhal.f'1rwCOi~po•lttcanA•~b•~nea.-.••_..,
      lftSCAftc•-"""•€.t'Q*°"""'lSOf~lcn,,,,atON..ilf\Oy(.._....~nac.d._,.on.


                                                              FOIi AOOlTION41. IHFORMA TION




                                                                                                                         cro .    1••.1   o -   ,.__,_.,,.




                                                                               15                                                                                  ENCLOSURES




                                                                                                                                                                      USA00000015
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 16 of 61




                                     Department of Defense
                                        INSTRUCTION

                                                                             NUMBER 5505.11
                                                                                     July 9, 2010
                                                             Incorporating Change 1, May 3, 2011

                                                                                            IGDoD

SUBJECT: Fingerprint Card and Final Disposition Report Submission Requirements

References: See Enclosure 1


1. PURPOSE. This Instruction:

  a. Reissues DoD Instruction 5505.11 (Reference (a)) in accordance with the authority of
DoD Directive 5106.01 (Reference (b)).

    b. Establishes policy, assigns responsibilities, and prescribes procedures in accordance with
part 20 of title 28 of the Code of Federal Regulations and section 534 of title 28, United States
Code (U.S.C.) (References (c) and (d)) for Defense Criminal Investigative Organizations
(DCIOs) and other DoD law enforcement organizations to report offender criminal history data
to the Criminal Justice Information Services (CJIS) Division of the Federal Bureau of
Investigation (FBI) for inclusion in the National Crime Information Center criminal history
database.

    c. Updates procedures to extend the requirement to submit, or ensure the submission of,
fingerprints and criminal history data pertaining to foreign national subjects of investigations.

    d. Updates procedures in cases involving violations of chapter 47 of title 10, U.S.C. (also
known and hereinafter referred to as "The Uniform Code of Military Justice" (UCMJ))
(Reference (e)). These procedures advance the requirement to submit offender criminal hi story
data to the CJIS Division from the point when charges are referred to an earlier point when an
agent or other law enforcement investigator determines, following coordination with the
servicing Staff Judge Advocate (SJA) or legal advisor if necessary, that probable cause exists to
believe that the subject has committed an offense listed in Enclosure 2 of this Instruction, but in
no case earlier than apprehension (military), arrest (civilian), or the subject interview.

    e. Rescinds the option of holding Federal Document (FD-249), "Suspect Fingerprint Card,"
in anticipation that final disposition will be available within 60 days. FD-249 shall be submitted
in accordance with this Instruction, and final disposition will be recorded and submitted using an
FBI/Department of Justice Form R-84, "Final Disposition Report."




                                                                                                    USA00001806
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 17 of 61

                                                                      DoDI 5505.11, July 9, 2010




2. APPLICABILITY. This Instruction:

    a. Applies to OSD, the Military Departments, the Office of the Chairman of the Joint Chiefs
of Staff and the Joint Staff, the Combatant Commands, the Office of the Inspector General of the
Department of Defense (IG DoD), the Defense Agencies, the DoD Field Activities, and all other
organizational entities within the Department of Defense (hereinafter referred to collectively as
the "DoD Components").

    b. Is not intended to eliminate other requirements to provide criminal history data, including
those concerning the Defense Incident Based Reporting System.


3. DEFINITIONS. See Glossary.


4. POLICY. It is DoD policy that the DCIOs and other DoD law enforcement organizations
shall submit to the CJIS Division of the FBI, as prescribed herein and based on a probable cause
standard determined in conjunction with the servicing SJA or legal advisor if necessary, offender
criminal history data for all:

  a. Members of the Military Services investigated for offenses listed in Enclosure 2 by
DCIOs or other DoD law enforcement organizations.

    b. Civilians investigated for offenses equivalent to those listed in Enclosure 2. This includes
foreign nationals, persons serving with or accompanying an armed force in the field in time of
declared war or contingency operations, and persons subject to Public Law 106-523
(Reference (f)) in accordance with Deputy Secretary of Defense Memorandum (Reference (g)).

    c. Military Service members, their dependents, and DoD employees and contractors
investigated by foreign law enforcement organizations for offenses equivalent to those listed in
Enclosure 2 and made available to the DCIOs or other DoD law enforcement organizations.


5. RESPONSIBILITIES. See Enclosure 3.


6. PROCEDURES. See Enclosure 4.


7. RELEASABILITY. UNLIMITED. This Instruction is approved for public release and is
available on the Internet from the DoD Issuances Website at http://www.dtic.mil/whs/directives.




Change 1, 05/03/2011                             2




                                                                                                 USA00001807
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 18 of 61

                                                                DoDI 5505.11, July 9, 2010


8. EFFECTIVE DATE. This Instruction is effective immediately.




                                                Gordon S. Reddell
                                                Inspector General

Enclosures
   1. References
   2. Listed Offenses
   3. Responsibilities
   4. Procedures
   Glossary




Change 1, 05/03/2011                        3



                                                                                       USA00001808
      Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 19 of 61

                                                                   DoDI 5505.11, July 9, 2010


                                      ENCLOSURE 1

                                       REFERENCES


(a) DoD Instruction 5505.11, "Fingerprint Card and Final Disposition Report Submission
    Requirements," June 20, 2006 (hereby cancelled)
(b) DoD Directive 5106.01, "Inspector General of the Department of Defense," April 13, 2006
(c) Part 20 of title 28, Code of Federal Regulations
(d) Section 534 of title 28, United States Code
(e) Chapter 47 and sections 1585a, 4027, 7480, and 9027 of title 10, United States Code (also
    known as "The Uniform Code of Military Justice")
(f) Public Law 106-523, "Military Extraterritorial Jurisdiction Act of 2000," November 22,
    2000
(g) Deputy Secretary of Defense Memorandum, "Responsibility for Response to Reports of
    Alleged Criminal Activity Involving Contractors and Civilians Serving with or
    Accompanying the Armed Forces Overseas," September 10, 2008
(h) Section 13 of title 18, United States Code
(i) DoD 5400.11-R, "Department of Defense Privacy Program," May 14, 2007
G) U.S. Supreme Court Case 425 U.S. 25, "Middendorfv. Henry"
(k) DoD 8910.1-M, "Department of Defense Procedures for Management oflnformation
    Requirements," June 30, 1998
(1) Manual for Courts-Martial, United States, 2008
(m) DoD Instruction 5200.08, "Security ofDoD Installations and Resources and the DoD
    Physical Security Review Board (PSRB)," December 10, 2005




Change 1, 05/03/2011                          4
                                                                              ENCLOSURE 1



                                                                                           USA00001809
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 20 of 61

                                                                        DoDI 5505.11, July 9, 2010


                                          ENCLOSURE2

                                       LISTED OFFENSES


The following offenses are pursuant to the punitive articles of the UCMJ and require submission
of offender criminal history data to the CJIS Division, FBI, by the DCIOs and all other DoD law
enforcement organizations.

1. Article 78 - Accessory after the fact (for crimes listed in this enclosure)

2. Article 80 - Attempts (for crimes listed in this enclosure)

3. Article 81 - Conspiracy (for crimes listed in this enclosure)

4. Article 82 - Solicitation

5. Article 85 - Desertion

6. Article 90 - Striking or assaulting a superior commissioned officer

7. Article 91 - Striking or assaulting a warrant, noncommissioned, or petty officer

8. Article 94 - Mutiny and sedition

9. Article 95 - Resistance, flight, breach of arrest, and escape

10. Article 97 - Unlawful detention

11. Article 106 - Spies

12. Article 106a - Espionage

13. Article 107 - False official statements

14. Article 108 - Military property of the United States - sale, loss, damage, destruction, or
wrongful disposition

15. Article 109 - Property other than military property of the United States - waste, spoilage, or
destruction

16. Article 111 - Drunken or reckless operation of vehicle, aircraft, or vessel

17. Article 112a - Wrongful use, possession, etc., of controlled substances

18. Article 116 - Riot or breach of peace


Change 1, 05/03/2011                              5
                                                                                   ENCLOSURE2



                                                                                                 USA0000 1810
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 21 of 61

                                                                      DoDI 5505.11, July 9, 2010



19. Article 118 - Murder

20. Article 119 - Manslaughter

21. Article 119a - Death or injury of an unborn child

22. Article 120 - Rape and carnal knowledge (for offenses committed prior to October 1, 2007)

23. Article 120 - Rape, sexual assault, and other sexual misconduct (for offenses committed on
or after October 1, 2007)

24. Article 120a - Stalking (for offenses committed on or after October 1, 2007)

25. Article 121 - Larceny and wrongful appropriation

26. Article 122 - Robbery

27. Article 123 - Forgery

28. Article 123a - Making, drawing, or uttering check, draft, or order without sufficient funds

29. Article 124 - Maiming

30. Article 125 - Sodomy

31. Article 126 - Arson

32. Article 127 - Extortion

33. Article 128 - Assault

34. Article 129 - Burglary

35. Article 130 - Housebreaking

36. Article 131 - Perjury

37. Article 132 - Frauds against the United States

38. The following offenses pursuant to Article 134:

   a. Assault - Indecent (for offenses committed prior to October 1, 2007)

    b. Assault - with intent to commit murder, voluntary manslaughter, rape, robbery, sodomy,
arson, burglary, or housebreaking


Change 1, 05/03/2011                            6
                                                                                   ENCLOSURE2



                                                                                                  USA00001811
          Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 22 of 61

                                                                        DoDI 5505.11, July 9, 2010



   c. Bribery and graft

   d. Burning with intent to defraud

   e. Child endangerment (for offenses committed on or after October 1, 2007)

   f Child pornography offenses, to include possession, distribution, production, receipt,
viewing, and accessing

   fg. Correctional custody - offense against

   gh. False or unauthorized pass offenses

   hi. False pretenses, obtaining services under

   ij. False swearing

   jk. Firearm, discharge - willfully, under such circumstances as to endanger human life

   *l. Fleeing the scene of an accident
   lm. Homicide, negligent

    mn. Impersonating a commissioned, warrant, noncommissioned, or petty officer, or an agent
or official

   H:O.   Indecent acts or liberties with a child (for offenses committed prior to October 1, 2007)

   ep. Indecent exposure (for offenses committed prior to October 1, 2007)

   'pq. Indecent language

   ~r. Indecent acts with another (for offenses committed prior to October 1, 2007)

   fS.    Kidnapping

   st. Mail: taking, opening, secreting, destroying, or stealing

   tu. Mail: depositing or causing to be deposited obscene matters in

   HV.    Misprision of serious offense

   :vw. Obstructing justice

   wx. Wrongful interference with an adverse administrative proceeding


Change 1, 05/ 03/2011                             7
                                                                                    ENCLOSURE2



                                                                                                  USA0000 1812
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 23 of 61

                                                                        DoDI 5505.11, July 9, 2010



    *Y· Pandering and prostitution (having someone commit an act of prostitution is still an
offense pursuant to Article 134, but if the pandering is "compelled," it becomes an Article 120
offense, on or after October 1, 2007)

   y.z. Perjury: subornation of

   ma. Public record: altering, concealing, removing, mutilating, obliterating, or destroying

   aaab. Reckless endangerment

   ae(IC.   Seizure: destruction, removal, or disposal of property to prevent

   aead Self-injury without intent to avoid service

   aeae.    Soliciting another to commit an offense (for crimes listed in this enclosure)

   aeaf Stolen property: knowingly receiving, buying, concealing

   afag. Testify: wrongful refusal

   agah. Threat or hoax designed or intended to cause panic or public fear

   ahai. Threat, communicating

   f.tiaj. Weapon: concealed, carrying

39. Any offenses pursuant to section 13 of title 18, U.S.C. (Reference (h)), charged as a
violation of Article 134.




Change 1, 05/03/2011                              8
                                                                                    ENCLOSURE2



                                                                                                  USA0000 1813
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 24 of 61

                                                                      DoDI 5505.11, July 9, 2010


                                        ENCLOSURE3

                                      RESPONSIBILITIES


1. IG DoD. The IG DoD shall:

   a. Develop and establish overall policy and provide guidance for DoD organizations to
report offender criminal history data to the FBI for inclusion in the National Crime Information
Center criminal history database.

   b. Oversee and evaluate DCIO and other DoD law enforcement organizations' compliance
with this Instruction.


2. HEADS OF THE DoD COMPONENTS. The Heads of the DoD Components shall:

   a. Issue procedures, as may be necessary, to implement and comply with this Instruction.

   b. Ensure that commanders and directors of DoD organizations establish and follow
procedures to promptly notify the appropriate DCIO or other DoD law enforcement organization:

        (1) When a military judicial proceeding is initiated or command action is taken in
military nonjudicial proceedings pursuant to Article 15, UCMJ, against a military subject
investigated by a DCIO or other DoD law enforcement organization for an offense listed in
Enclosure 2. Offender criminal history data shall not be reported in accordance with this
Instruction unless the subject has been investigated by a DCIO or other DoD law enforcement
agency for an offense listed in Enclosure 2. For example, if a military unit investigates an
alleged offense noted in Enclosure 2 and initiates a judicial and/or nonjudicial proceeding
without a DCIO or another DoD law enforcement organization having investigated the subject,
then the reporting requirements of this Instruction do not apply.

       (2) When they become aware that a non-DoD and/or foreign law enforcement
organization has initiated an investigation against a U.S. military member, military dependent, or
DoD civilian employee or contractor, for the equivalent of an offense listed in Enclosure 2 or
punishable pursuant to the U.S.C.

        (3) Of the final disposition of cases under the circumstances discussed in subparagraphs
2.b.(l) and 2.b.(2) of this enclosure.




Change 1, 05/03/2011                            9
                                                                                 ENCLOSURE3



                                                                                               USA0000 1814
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 25 of 61

                                                                         DoDI 5505.11, July 9, 2010


                                          ENCLOSURE4

                                          PROCEDURES


1. GENERAL PROVISIONS

     a. Fingerprints and all information required on FD-249 shall be obtained from military
subjects under investigation by a DCIO or other DoD law enforcement organization for offenses
listed in Enclosure 2. Fingerprints and additional required information pertaining to civilian
subjects shall be obtained for offenses punishable pursuant to the U.S.C. equivalent to those
listed in Enclosure 2. Where required, a Privacy Act statement shall be provided to each suspect
whose personal data is collected in accordance with DoD 5400.11-R (Reference (i)).

    b. Offender criminal history data records required in accordance with this Instruction shall
be initiated by preparing and submitting a FD-249 and, when required, an R-84, or their
electronic equivalents, to the CJIS Division.

       (1) For military subjects (investigated by a DCIO or other DoD law enforcement
organization), the FD-249 shall be submitted when an agent or law enforcement official
determines, following coordination with the servicing SJA or legal advisor if necessary (in no
case earlier than apprehension (military), arrest (civilian), or the subject interview), that probable
cause exists to believe that the person has committed an offense listed in Enclosure 2. If
applicable, such coordination shall be documented in the investigative file.

        (2) If applicable, approval of a request for discharge, retirement, or resignation in lieu of
court-martial, and/or a finding of lack of mental competence to stand trial, shall be recorded as
"final disposition" either on the FD-249 or R-84.

        (3) Within 15 calendar days after final disposition of military judicial or nonjudicial
proceedings, or the approval of a request for discharge, retirement, or resignation in lieu of court-
martial, disposition information shall be reported by the DCIO or other DoD law enforcement
organizations on the R-84, or an electronic data transfer equivalent, if it has not already been
reported on an FD-249. Do not hold the FD-249 or R-84 pending appellate actions. Appellate
action affecting the character of an initial disposition must be reported if it occurs. Dispositions
that are exculpatory in nature (e.g., dismissal of charges, acquittal) shall also be documented on
the R-84 .

       (4) For civilian subjects (investigated by a DCIO or other DoD law enforcement
organization):

           (a) Submit FD-249 within 15 calendar days of the subject interview, arrest,
indictment, or information, as applicable, for offenses punishable pursuant to the U.S.C. that are
equivalent to those listed in Enclosure 2.

           (b) Submit Form R-84 within 15 calendar days after sentencing.


Change 1, 05/03/2011                              10
                                                                                     ENCLOSURE4



                                                                                                   USA0000 1815
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 26 of 61

                                                                       DoDI 5505.11, July 9, 2010



            (c) In cases investigated jointly with another law enforcement organization when that
organization agrees to obtain and forward fingerprints and criminal history data to the FBI,
prepare a memorandum for the case file. The memorandum shall identify each subject and the
law enforcement organization collecting and forwarding the data. A current memorandum of
understanding or agreement at the organizational level, addressing the requirement to obtain
fingerprints and associated data and to forward said information to the FBI, will suffice in lieu of
case-specific memorandums. However, copies of the submitted data must be obtained for the
case file.


2. INFORMATION REQUIREMENTS

    a. The FBI provides blank FD-249 and/or R-84, pre-addressed envelopes, and further
guidelines for submission of criminal history data. Address requests for supplies and the
guidelines for preparation of CJIS Division fingerprint cards to:

Federal Bureau oflnvestigation
Criminal Justice Information Services Division
Attention: Logistical Support Unit (LSU)
1000 Custer Hollow Road
Clarksburg, WV 26306

    b. Questions regarding supplies may be directed to the LSU at (304) 625-3983; orders may
be faxed to (304) 625-3984 or submitted electronically at www.fbi.gov. Additionally, the FBI
offers training on fingerprinting and completing of the forms required in accordance with this
Instruction. Organizations requiring training should contact the FBI customer service group at
(304) 625-5590 between 8:00 AM and 5:30 PM eastern standard time. In order to request
fingerprint cards and training aids, DCIOs and DoD law enforcement organizations MUST have
an originating agency identification (ORI) number. The DCIOs and DoD law enforcement
organizations requesting an ORI number should contact the Office of the IG DoD, Office of
Investigative Policy and Oversight, (703) 604-8700, for further information. All fingerprint-
related questions should be directed to the organization's fingerprint representative prior to
contacting the FBI.

    c. When submitting the FD-249 and R-84, charges must be described in commonly
understood descriptive terms (e.g., murder, rape, robbery, assault, possession of a controlled
substance) or by a commonly understood title. Offenses shall not be described solely by
references to a UCMJ punitive article or to the U.S.C. or other statutory provision. Investigators
must ensure that the charges annotated on the FD-249 reflect the actual charges being pursued
through court-martial or nonjudicial punishment.

    d. The disposition reflected on the FD-249 or the R-84 must also be described in common
language (e.g., conviction (include offense(s)), dishonorable discharge, reduction in rank,
forfeiture of pay, charges dismissed). The disposition of"conviction" shall only be reported for
crimes prosecuted by general or special court-martial yielding a plea or a finding of guilty.


Change 1, 05/03/2011                             11
                                                                                   ENCLOSURE4



                                                                                                 USA0000 1816
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 27 of 61

                                                                       DoDI 5505.11, July 9, 2010



        (1) Adverse findings resulting from a summary court-martial should be recorded as
follows: "Subject found guilty by summary court-martial." Although action by summary courts-
martial is disciplinary in nature for a violation of military law, the Supreme Court has ruled that a
summary court-martial is not a criminal proceeding (see U.S. Supreme Court Case 425 U.S. 25,
"Middendorf v. Henry" (Reference G)).

       (2) Adverse findings resulting from nonjudicial proceedings pursuant to Article 15,
UCMJ, shall be recorded as "nonjudicial disciplinary action." An adverse finding or punishment
pursuant to Article 15, UCMJ, is a disciplinary action, but does not constitute a criminal
proceeding or conviction.

    e. The DoD internal reporting of criminal history data is exempt from review and approval
in accordance with paragraph C4.4.7. ofDoD 8910.1-M (Reference (k)).




Change 1, 05/03/2011                             12
                                                                                   ENCLOSURE4



                                                                                                  USA0000 1817
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 28 of 61

                                                                        DoDI 5505.11, July 9, 2010


                                            GLOSSARY

                                          DEFINITIONS


These terms and their definitions are for the purpose of this Instruction.

command action. The point in time when a company grade or field grade commander completes
action to impose nonjudicial punishment, as specified in paragraph 4, Part V of Manual for
Courts-Martial 2008 (Reference (1)).

defense criminal investigative organizations. The Defense Criminal Investigative Service, the
U.S. Army Criminal Investigation Command, the Naval Criminal Investigative Service, and the
Air Force Office of Special Investigations.

DoD law enforcement organization. Those entities designated for the security or protection of
DoD property, personnel, or places that are subject to the jurisdiction, administration, or in the
custody of the Department of Defense in accordance with DoD Instruction 5200.08
(Reference (m)). These entities as designated may take reasonably necessary and lawful
measures to maintain law and order and to protect installation personnel and property.

final disposition of military judicial proceedings. Action by the trial counsel to report the results
of the findings and sentence in accordance with paragraph l l0l(a) of Reference (1) or final
approval of a resignation, retirement, or discharge in lieu of court-martial.

final disposition of military nonjudicial proceedings. Action on an appeal by the next superior
authority, expiration of the time limit to file an appeal, or the date the Service member indicates
that an appeal shall not be submitted, as specified in paragraph 7, Part V of Reference (1).

initiation. The referral of court-martial charges to a specified court by the convening authority in
accordance with paragraph 601 of Reference (1) or receipt by the command of an accused service
member's request for resignation, retirement, or discharge in lieu of court-martial.

military judicial proceeding. A summary, special, or general court-martial, pursuant to the
UCMJ.

military nonjudicial proceeding. Proceedings pursuant to Article 15 of the UCMJ.

offender criminal history data. The information, including fingerprints, that is recorded on the
front and back of a standard FD-249 and R-84, or their electronic data transfer equivalent.

probable cause. Facts and circumstances, more than mere suspicion but less than proof beyond a
reasonable doubt, that would lead a reasonable and prudent person to believe a crime has been, is
being, or is about to be committed.




Change 1, 05/03/2011                             13
                                                                                        GLOSSARY



                                                                                                     USA0000 1818
     Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 29 of 61




                               Department of Defense
                                    DIRECTIVE
                                                                         NUMBER 7730.47
                                                                               October 15, 1996
                                                           Certified Current as of December 1, 2003



                                                                                      USD(P&R)

SUBJECT: Defense Incident-Based Reporting System (DIBRS)

References: (a) DoD Instruction 7730.47, "Statistical Report of Criminal Activity and
                 Disciplinary Infractions in the Armed Forces," May 16, 1973 (hereby
                 canceled)
            (b) Section 534 note of title 28, United States Code, "Uniform Federal
                 Crime Reporting Act"
            ( c) Sections 10601 et fillli. of title 42, United States Code, "Victims
                 Rights and Restitution Act of 1990"
            (d) Section 922 note of title 18, United States Code, "The Brady Handgun
                 Violence Prevention Act"
            ( e) through (k), see enclosure 1


1. REISSUANCE AND PURPOSE

This Directive:

    1. 1. Reissues reference (a).

    1.2. Establishes policy and assigns responsibilities for incident reporting.

    1. 3. Implements references (b) through (d) by providing guidance for reporting the
occurrence and disposition of applicable incidents.

    1.4. Establishes the "Defense Incident-Based Reporting Council."

     1.5. Authorizes the publication of DoD 7730.47-M (reference (e)), in accordance
with DoD 5 025. 1-M (reference (f)) .




                                                                                               USA00004082
     Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 30 of 61


                                                                        DODD 7730.47, October 15, 1996




2. APPLICABILITY

This Directive applies to the Office of the Secretary of Defense, the Military
Departments (including the Coast Guard when it is not operating as a Military Service in
the Navy by agreement with the Department of Transportation), the Chairman of the
Joint Chiefs of Staff, the Inspector General of the Department of Defense, the Defense
Agencies, and the DoD Field Activities (hereafter referred to collectively as "the DoD
Components").


3. DEFINITIONS

Terms used in this Directive are defined in enclosure 2.


4. POLICY

It is DoD policy that:

    4.1. The DoD Components comply with the crime reporting requirements of the
Uniform Federal Crime Reporting Act of 1988 (28 U.S.C. 534 note) (reference (b )),
reporting requirements for victim and witness assistance notifications of the Victim's
Rights and Restitution Act of 1990 (42 U.S.C. 10601 etfillli.) (reference (c)), and
reporting requirements of the Brady Handgun Violence Prevention Act (18 U.S.C. 922
note) (reference (d)).

    4.2. Cooperation between DoD functions responsible for the enforcement of laws
be enhanced through an integrated reporting system.

     4.3. Commanders' administration of the military justice system be enhanced
through analysis of data available through this reporting system.

     4.4. A central repository of incident-based statistical data be maintained at the
Defense Manpower Data Center (DMDC) to enhance DoD and Service capability to
analyze trends and to respond to Executive, Legislative, and oversight requests for
statistical data relating to criminal and other high-interest incidents.

     4. 5. The DoD Components with law enforcement, criminal investigative, military
justice, and corrections functions regularly report prescribed data to the DoD central
repository to achieve the purposes in paragraphs 4.1. through 4.4., above.



                                               2




                                                                                            USA00004083
     Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 31 of 61


                                                                     DODD 7730.47, October 15, 1996




5. RESPONSIBILITIES

    5.1. The Under Secretary of Defense for Personnel and Readiness shall:

         5 .1.1. Develop overall policy for the DIBRS and monitor compliance with this
Directive.

        5 .1.2. Approve procedures developed by the Secretaries of the Military
Departments that implement this Directive.

         5.1.3. Ensure that the DMDC formulates a data collection mechanism to track
and report DIBRS information from initial contact through investigation, prosecution,
confinement, and release, and to report National Incident-Based Reporting System
(NIBRS) data to the Federal Bureau of Investigation (FBI).

          5.1.4. Establish a cross-functional Defense Incident-Based Reporting Council
to provide a forum for the exchange of information and the continuing operation of the
DIBRS. The membership shall be selected from all functional areas (law enforcement,
criminal investigations, judicial functions, and corrections) from each DoD
Component. The chair will be assigned from the Office of the Under Secretary of
Defense for Personnel and Readiness (OUSD (P&R)). The council shall meet
quarterly or at the call of the chair.

         5.1.5. As the Principal Staff Assistant for purposes of the DIBRS
implementation, provide functional guidance to the Secretaries of the Military
Departments and the Heads of the other DoD Components in the discharge of their
responsibilities under this Directive.

         5.1.6. Oversee the functions of the DMDC, which shall:

              5.1.6.1. Operate and maintain the DIBRS central repository, to include
computer support, software development, quality control, inquiry capability, and
administrative support.

              5.1.6.2. Provide technical assistance to the Military Departments and
other DoD Components in the development of software necessary for implementation
of the requirements of this Directive andDoD 7730.47-M (reference (e)).




                                              3




                                                                                         USA00004084
     Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 32 of 61


                                                                            DODD 7730.47, October 15, 1996




              5.1.6.3. Provide programming and analytical support to the Under
Secretary of Defense for Personnel and Readiness (USD(P&R)) for special studies
requiring use of the database.

              5.1.6.4. Provide access and protect contents of the database in
accordance with DoD 5400.11-R (reference (g)). Access by the DoD Components and
personnel to information containing personal identifiers shall be limited solely to the
DMDC's use for official statistical analysis and record verification. External access to
information containing personal identifiers shall be limited solely to that necessary to
comply with 18 U.S.C. 922 note (reference (d)).

         5 .1. 7. Change, reissue, or amend reference ( e ), as required.

   5.2. The Secretaries of the Military Departments and the Heads of the Other DoD
Components shall:

        5.2.1. Ensure compliance with this Directive and establish policies and
procedures to implement the DIBRS within their Components.

          5.2.2. Designate the Component-Responsible Official for the DIBRS, who
will report monthly to the DMDC under the procedures in reference ( e ), and a
Functional-Responsible Official for each functional area (law enforcement, criminal
investigation, judicial functions, and corrections) who will coordinate all reporting for
the Component in the designated functional area.

         5.2.3. Designate specific reporting responsibilities within their respective
Components. Secretaries of the Military Departments shall assign reporting
responsibilities for members of their Service who are assigned to the Combatant
Commands.

        5.2.4. In conjunction with the DMDC, develop software necessary for
implementation of the requirements of this Directive and reference ( e ).

         5.2.5. Provide for the assignment of personnel in sufficient numbers to
enable DIBRS programs to be carried out effectively.

         5.2.6. Train personnel to comply with this Directive.

         5.2.7. Provide representation from each functional area in which the
Component has a reporting requirement to the Defense Incident-Based Reporting
Council.


                                                 4




                                                                                                USA00004085
     Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 33 of 61


                                                                         DODD 7730.47, October 15, 1996




          5.2.8. Report as required under reference ( e) on each person under their
jurisdiction who is the subject of a reportable incident under this Directive. Service
reporting requirements include those cases handled by a combatant command for
members of their Component. This includes the active duty sponsor of Sudden Infant
Death Syndrome (SIDS) victims when residing with the member.

          5.2.9. Provide access and protect contents of any databases created pursuant
to this Directive and reference ( e) in accordance with DoD 5400.11-R (reference (g)).

    5.3. The Inspector General of the Department of Defense shall:

          5. 3 .1. Develop investigative policy and perform appropriate oversight reviews
of the reporting of disciplinary incident data by the DoD criminal investigative
organizations. This is not intended to substitute for the routine managerial oversight of
the program provided by the DoD criminal investigative organizations, the OUSD(P&R),
the Heads of the DoD Components, or the Component-Responsible Officials. This
oversight shall not conflict with the authority and responsibility of the Assistant
Secretary of Defense for Command, Control, Communications, and Intelligence, as
defined in DoD Instruction 5240.4 (reference (h)).

         5.3.2. Continue the current improvements to processes and systems begun
under the Corporate Information Management initiative.


6. INFORMATIONREOUIREMENTS

      6.1. The information requirement identified at subparagraphs 5.2.2. and 5.2.7. has
been assigned Report Control Symbol DD-P&R(M) 1973 in accordance with DoD
8 91 0. 1-M (reference ( i)). Reporting instructions are contained in DoD
7730.47-M(reference (e)). Initial reports will be time-phased and incremental by
Service according to the following schedule:

          6.1.1. The Air Force shall begin implementation 90 days after reference ( e) is
signed.

         6.1.2. The Navy and Marines shall begin implementation 270 days after
reference ( e) is signed.

          6. 1. 3. The Army shall begin implementation 3 60 days after reference ( e) is
signed.



                                                5




                                                                                             USA00004086
     Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 34 of 61


                                                                         DODD 7730.47, October 15, 1996




            6.1 .4. The Coast Guard shall begin implementation 450 days after reference
( e) is signed.

      6.2. The USD(P&R) shall adjust individual dates or specific reporting
requirements, as appropriate, contingent on availability of the software necessary for
full implementation of the requirements of this Directive and reference ( e ). Reporting
requirements or implementation dates shall be adjusted upon presentation of compelling
reasons for such an adjustment by the DMDC or the DoD Component concerned.

     6.3. The Defense Logistics Agency and the Defense Protective Service shall notify
the DMDC and phase in with one of the Services when ready. The DMDC will report as
required to the FBI, the Department of Justice Bureau of Justice Statistics, and the
Department of Justice Office for Victims of Crime.


7. EFFECTIVE DATE AND IMPLEMENTATION

This Directive is effective immediately. Forward one copy of implementing documents
to the Under Secretary of Defense for Personnel and Readiness within 120 days.




                                                     John P.       ite
                                              Deputy Sccrttary of Defense


Enclosures - 2
   E 1. References, continued
   E2. Definitions




                                               6




                                                                                             USA00004087
         Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 35 of 61


                                                                                        DODD 7730.47, October 15, 1996




                                            El. ENCLOSURE 1
                                         REFERENCES, continued


(e) DoD 7730.47-M "Manual for the Defense Incident-Based Reporting System,"
      authorized by this Directive
(f) DoD 5 025 . 1-M, "DoD Directive System Procedures," August 1994
(g) DoD 5400.11-R, "Department of Defense Privacy Program," August 1983
(h) DoD Instruction 5240.4, "Reporting of Counterintelligence and Criminal
      Violations," September 22, 1992
( i) DoD 8 91 0. 1-M, "DoD Procedures for Management of Information Requirements,"
      November 1986
(j) Department of Justice, Federal Bureau of Investigation, Uniform Crime Reporting
      Handbook, NIBRS Edition, 1994 1
(k) Chapter 4 7 of title 10, United States Code, "Uniform Code of Military Justice"

1   Available from the Uniform Crime Reporting Section, Federal Bureau oflnvestigation, Washington, DC 20535.




                                                           7                                            ENCLOSURE 1




                                                                                                                USA00004088
     Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 36 of 61


                                                                     DODD 7730.47, October 15, 1996




                                 E2. ENCLOSURE 2
                                    DEFINITIONS


    E2.1.1. Case. All criminal charges brought against a particular accused for
disposition at a single forum. A case may include any number of offenses resulting
from any number of incidents.

    E2.1.2. Central Repository. The DoD facility designated to receive Service inputs
from Functional Consolidating Activities and report data to other Federal Agencies.
The DMDC is the DoD Central Repository.

    E2.1.3. Component-Responsible Official. The person designated by the Head of
each DoD Component primarily responsible in the Component for coordinating,
implementing, and managing the reporting system established by this Directive.

    E2.1 .4. Functional Consolidating Activity. An activity designated by a DoD
Component to receive reports from one or more functional reporting areas, consolidate
them, and report to a Component Central Repository or to the DMDC.

    E2.1.5. Functional-Responsible Official. The person designated by the Head of
each DoD Component ( or designee) who has primary responsibility for coordinating the
implementation of the reporting system within the designated functional area (law
enforcement, criminal investigation, judicial functions, and corrections) in the
Component.

     E2.1.6. Reportable Incident. An incident requiring the submission of specified
data elements as set out inDoD 7730.47-M (reference (e)). Reportable incidents
include:

         E2.1.6.1. Disciplinary Incidents

            E2.1.6.1.1. Incidents reportable by the DoD Components under the
Uniform Crime Reporting Handbook (reference (j)).

              E2.1.6.1.2. Criminal incidents not reportable under reference (j), but
punishable under the Uniform Code of Military Justice (reference (k)). This includes
such high-interest incidents as fraternization, homosexual misconduct, sexual
harassment, sexual assault, and rape.




                                             8                                      ENCLOSURE2




                                                                                         USA00004089
     Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 37 of 61


                                                                        DODD 7730.47, October 15, 1996




              E2.1.6.1.3. Civilian criminal incidents committed by military personnel
on active duty resulting in a felony conviction, as defined in the civilian jurisdiction
where the offense is tried.

         E2.1.6.2. Other Reportable Incidents

               E2.1.6.2.1. SIDS when the victim is a dependent residing with an active
duty member.

             E2.1.6.2.2. Incidents involving the actual or attempted suicide of military
personnel on active duty.

              E2.1.6.2.3. Other incidents requiring action under 18 U.S.C. 922 note
(reference (d)).

          E2.1.6.3. (Incidents that are the subject of counterintelligence investigations
will not trigger DIBRS reporting requirements until a NIBRS reportable arrest occurs or
charges under the UCMJ are preferred.)




                                                9                                      ENCLOSURE2




                                                                                            USA00004090
        Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 38 of 61



                 MEMORA OUM OF UNDER. TANDING
               BETWEEN THE DEPARTMENT OF DEFEN E
AND THE FEDERAL BUREAU OF INVESTIGATIO ON THE PROVISION OF DATA
   TO THE NATIONAL INSTAKT CIUMJNAL BACKGROU O HE K YSTEl\1


I.     lntroduction

       This Memorandum of Understanding (MOU) constitutes an agreement between the
       Department of Defense (DOD) and the Federal Bureau f Investigation (FBI) whereby
       the DOD v.111 provide data to the FBI for use in the National Instant Criminal
       Background Check System (NICS) mandated by the Brady Handgun Violence Prevention
       Act (Brady Act). This MOU describes the intended use of the data; identifies the data
       element'> covered by the agreement; establishes the terms governing the use, disclosure,
       and protection of these data; and sets fortl1 the re ponsibilities of both agencies for the
       execution and management of this agreement.

II.    Purpose of Data Disclosure

       Public Law 103-159, known as the "Brad y Hand gun Violence Prevention Act," or "Brady
       Act," was passed by Congr ss and signed into I.won ovcmber 30, I 993. The Brady
       Act requires that a ''Natio1ial Instant Criminal Background Check System'' be established
       by November 30, 1998, which any Federal Firearms Licensee (fFL), i.e., licensed gun
       dealer, may contact for informat io n to be supplied immed iately as to whether a
       prospective firearms trans fer would violate fed eral or state laws.

       The IC will include the NICS Index. a datahasc managed by the f'BL which will
       contain infonnation provided by federal agencies on persons prohibited under federal law
       from purch as ing firearm . Data disclo · d by th' D D to the FB l under he terms of this
       agreement will be entered into the NICS along with data provided by other authorized
       agencies for the purpose of conducting Brady Act background checks.

III.   Legal Authority

       This agreement is made in accordance with section I 0J(e)( I) of the Brady Act which
       provides that "Notwithstanding any other law, the Attorney General may secure directly
       from any department or agency of the Uni tcd Statcs such informatiou on persons for
       whom receipt of a firearrn would violate subsection (g) or (n) of section 922 of title 18 ,
       United tates Code or rate law, as is ncce <;sa ry to enable the system to operate in
       accordance with this section. On rcque t f the Anorney General, the head of such
       department or agency shall furnish such information to the system."

       The Attorney General has assign<:d primary responsibility for the development of the
       NlC to the f-BI. In a Department of Justice otice in the Fe         Rc_gj_s_ter,                       _     ,').
                                                                    .        u, c.o i:: - H   Q -A raJ o )O '.} -    u
                                                                             l9lr (=    -HO -c IO du>Sd ~ -5d
                                                                                              tJ?IDf__.D::D OH d
                                                                                              D:-:.1Z    {J} I    ,ct
                                                                                                                  73
                                                                                              B1             (P-1 )



                                                                                                            USA00004091
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 39 of 61




      June 1, 1994, the Attorney General stated "The FBI will supervise the development and
      use of information in the [NICS] for background checks with the full cooperation and
      support of other federal agencies having data files with potentially disqualifying
      information."

IV.   Categories of Data Disclosure

      Section 922 of title 18, United States Code, prohibits the sale of a firearm to any person
      who:

      ( 1)    ls under indictment for or has been convicted in any court of a crime
              punishable by imprisonment for a term exceeding one year;

      (2)     Is a fugitive from jw,tice;

      (3)    Is an unlawful user of or addicted to any controlled substa.nce (as defined in
             Section 102 of the Controlled Substances Act);

      (4)    Has been adjudicated as a mental defective or has been committed to a mental
             institution;

      (5)    Is an alien who is illegally or unlawfully in the United States;

      (6)    Has been discharged from the Armed Forces w1<ler dishonorable conditions;

      (7)    Has renounced his/her United States citizenship;

      (8)    ls subject to a court order that was issued after a hearing of which he/she received
             actual notice, and that restrains him/her from committing domestic violence; or

      (9)    Has been convicted in any court of a misdemeanor crime of domestic violence.

      (Note: There is a tenth category of persons -- juveniles -- who are prohibited by the Gun
      Control Act from receiving firearms. However, the NICS will not be used to consider a
      prospective purchaser's age when conducting a background check. FFLs will continue to
      be responsible for verifying the age of the purchaser.)

      Data disclosed by the DOD to the NICS will fall under categories (4) or (6), above.
      Attachment I provides the definitions for these categories of persons. These definitions
      are established by 27 Code of Federal Regulations, Part I 78.



                                              -2-




                                                                                                   USA00004092
        Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 40 of 61




V.     Terms of Data Disclosure

       This section identifies the relevant system of records and data elements subject to this
       agreement, the general fun_ctions and responsibilities of the DOD and the FBI required to
       implement the agreement, and restrictions that will apply to the access and use of data
       provided W1der the terms of the agreement.

       A. System of Records and Data Elements

               The DOD will extract data for use in the NICS Index from the Defense Incident
               Based Reporting System (DIBRS), a system of records under the Privacy Act of
               1974 (section 552a of Ttitlc 5, United Statrs Code), or other databases maintained
               by the DOD or military services, as appropriate. The DOD agrees to provide
               records which are reasonably available of persons in categories (4) or (6), above,
               from an earliest date of 1973.

               For each person, the extracted data will comprise the following data elements :

               ( l)    Originating Agency Identifier (ORI);

               (2)     Agency Record Identifier (AR.1);

               (3)     Category of persons prohibited from receiving a firearm (see section IV,
                       above);

               (4)     Name of the person;

               (5)     Date of birth (DOB) of the person . All records furnished to the NICS will
                       include a complete DOB , that is, month, day, and year. If less than a
                       complete date of birth is available, then at least one unique numeric
                       identifier of the person will be provided (e.g., Social Security Number);

               (6)     Sex of the person; and,

               (7)     Additional personal identification elements (to the extent they are
                       available in the source data).

(Attachment 2 provides the details for all data elements.)


       B. General Functions and Responsibilities



                                                     ...,
                                                 -   .)     -




                                                                                                  USA00004093
Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 41 of 61



     (I)   The DOD will be responsible for (I) reading and applying the definitions
           for prohibited categories (4) or (6) in Section IV, above, (2) determining
           which records within the DOD fall within these definitions, (3) formatting
           these records so that they can be entered into the NICS Index, (4)
           providing these records to the FI3f in accordance with DOD implementing
           regulations, and (5) updating these records as appropriate.

     (2)   The Privacy Act does not apply to disclosures of records by agencies to
           the Attorney General for the purpose of inputting information into the
           NICS Index. However, any other release by the DOD or the FBI is subject
           to the requirements of the Privacy Act.

     (3)   The FBI and the DOD agree to determine jointly the format of the
           transferred data; the transfer storage medium; the transfer protocols; and
           the procedu.res for the addition, modification, and cancellation of
           transferred data. This information will be provided in the Interface
           Control Document (ICD). The ICD will remain separate from this
           agreement and may be updated as required to reflect changing
           technological or operational factors. No requirement may be included in
           the ICD that would, in effect, represent a material change in the terms of
           this MOU (e.g., deleting, changing, or adding required data elements)
           unless the MOU is first modified by both agencies.

     (4)   The DOD agrees to format the data it furnishes to the NICS in accordance
           with the ICD for delivery to the FBI. Delivery of this data to the FBI will
           adhere to the following schedule:

           (a)    M.QY.J. 1998: The DOD will furnish a practice load of operational
                  data to be used by the NICS system developers for development
                  and testing of the system;

           (b)    August 3, 1998: The DOD will furnish a full load of operational
                  data to be incorporated into the NICS database by the NICS system
                  developers for background checks beginning on November 30,
                  1998;and

           (c)    Ongoing: The DOD will furnish periodic updates of operational
                  data to be incorporated into the NICS .

     (5)   The DOD will be responsible for ensuring the accuracy and validity of the
           data it provides to the NICS and agrees to correct any record determined to
           be invalid or incorrect.


                                   -4-




                                                                                        USA00004094
Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 42 of 61



       (6)    The FBI and the DOD agree jointly to provide the documentation,
              technical assistance, and liaison required to carry out their respective
              responsibilities and to assist each other as needed to ensure efficient data
              transfer and data maintenance operations.

       (7)    Pursuant to ·the Brady Act, a person found ineligible to receive a firearm
              may appeal the decision. If NICS data from the DOD provided the basis
              for the ineligibility decision, the DOD may be called upon to ( 1) provide
              additional information to establish whether the person is the same
              individual who is identified in the disqualifying record; (2) assist in
              determining whether the person's record in the NICS Index is accurate and
              valid; and (3) correct any erroneous information in the record.

C. Restrictions on Data Access and Use

       (1)    The data and the storage media transferred to the FBI will remain the
              property of the DOD.

       (2)    The FBI agrees to safeguard the transferred data and storage media and to
              dispose of the data and storage media in accordance with the Interface
              Control Document.

       (3)    The DOD will be responsible for ensuring that its personnel who process
              and handle data for the NICS comply with the DOD's policies and
              procedures for protecting information in accordance with applicable
              federal laws, such as the Privacy Act of 1974 and the Computer Security
              Act of 1987.

       (4)    The NICS will be a "system of records" under the Privacy Act of 1974
              (section 552a of Title 5, United States Code). The FBI will protect the
              privacy of individuals whose names are included in the transferred data by
              strict adherence to the provisions of the Privacy Act. In addition, the FBI
              will:

              (a)    restrict access to the transferred data to authorized employees and
                     officials who need the data to perform official duties;

              (b)    store the transferred data in an area physically safe at all times
                     from access by unauthorized persons; and

              (c)    process the transferred data in a way which prevents unauthorized
                     persons from retrieving, modifying, or deleting the data.


                                       -5-




                                                                                             USA00004095
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 43 of 61



             (5)     The DOD will maintain records that support its submissions of data to the
                     NICS . Upon request from authorized FBf auditors, the DOD will make
                     these records available.

VI.   Execution and Management of the Agreement

      This agreement will become effective on the latter date of signature and will remain in
      effect until modified or terminated in writing by both parties or until determined by the
      U.S. Attorney General that the data covered by this agreement arc no longer required for
      use in the NICS . Modifications to this agreement may be made at any time upon written
      approval of the DOD and the FBI and shall become effective upon the date of written
      approval by both parties.

      If this agreement between the DOD and the FBI is terminated and the FBI is signatory to
      other agreements with the DOD, those agreements will remain unaffected by the
      termination of this agreement.

      The DOD contact concerning NICS matters is Lieutenant Colonel Bernard Ingold,
      Deputy Director, Legal Policy, OUSD (Personnel & Readiness), Department of Defense,
      Room 4C763, 4000 Defense Pentagon, Washington, D.C. 20301-4000, (703) 697-3387.
      The DOD will notify the FBI if there is any change to this point of contact.

      The FBI contact concerning NlCS matters is Mr. Emmet A. Rathbun, Unit Chief, FBI
      Programs Development Section, Criminal Justice Infom1ation Services Division, FBI
      West Virginia Complex, Module C-3, I 000 Custer Hollow Road, Clarksburg, WV 26306,
      (304) 625-2720. The FBI will notify the DOD if there is any change to this point of
      contact.




                                             -6-




                                                                                                  USA00004096
        Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 44 of 61




The authorized officials, whose signalures appear below, have committed their respeclivc
organizations to the terms of this agreement.




            Charles W. Archer                                             Date
      Federal Bureau of Investigation
             Assistant Director
   Criminal Justice Information Services




              Jeanne 8. Fites
          Department of Defensc
   Deputy Under ecretary of Defense
           (Program Integration)
 Office of the Under ccret.ary of Oefenst:
         (Personnel & Readiness)




                                             -7-




                                                                                           USA00004097
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 45 of 61



                         MEMORANDUM ·oF UNDERSTANDING

                                          BETWEEN

                             THE DEPARTMENT OF DEFENSE

                                              AND

                      THE FEDERAL BUREAU OF INVESTIGATION

                                         REGARDING

                              THE PROVISION AND USE OF
                             "PROHIBITED PERSONS" DATA

I.     Introduction

        This Memorandum of Understanding (MOU) constitutes an agreement between the
Department of Defense (DoD) and the Federal Bureau of Investigation (FBI) whereby the DoD
will provide data to the FBI for, inter alia, inclusion in the Department of Justice (DOJ)/FBI
National Instant Criminal Background Check System (NICS) and use when making
determinations required by the Brady Handgun Violence Prevention Act (Brady Act; Public Law
[Pub.L.] 103-159), the Public Health Security and Bioterrorism Preparedness and Response Act
of 2002 (Bioterrorism Act; Pub.L. 107-188), the Safe Explosives Act (Pub.L. 107-296), and the
Energy Policy Act of2005 (Pub.L. 109-58}. This MOU identifies the data elements; describes
intended uses of the data; establishes the terms governing the maintenance, use, disclosure, and
protection ofDoD provided data; and sets forth the responsibilities of both agencies for the
execution and management of this agreement.

II.    Purpose of Data Disclosure

         A. The Brady Act authorized the establishment of the NlCS, which any Federal Firearms
Licensee, e.g., licensed gun dealer, may contact for information as to whether a prospective
firearm transfer would violate state or federal law. The NICS includes a NICS Index containing
information provided by authorized entities on persons prohibited under federal law from       ·
receiving or possessing firearms. Data disclosed by the DoD to the FBI under the terms of this
agreement may be entered into the NICS Index along with data provided by other authorized
entities for the primary purpose of conducting firearms and explosives-related background
checks.

       B. The Bioterrorism Act requires that the U.S. Attorney General perform background
checks on individuals seeking access to certain biological agents and toxins. Data disclosed by
the DoD will be used when performing such checks.

       C. The Safe Explosives Act, enacted as part of the Homeland Security Act, requires that
any person who transports, ships, causes to be transported, or receives explosive materials in




                                                                                              USA00004115
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 46 of 61




either interstate or intrastate commerce must obtain a federal permit or license issued by the
Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) after undergoing a background
check. Data disclosed by the DoD will be utilized when performing such checks.

        D. The Energy Policy Act of 2005, provides that (1) security personnel of the
United States Nuclear Regulatory Commission regulated entities are authorized to transfer,
receive, possess, transport, import, and use one or more handguns, rifles, shotguns, short-barreled
shotguns, machine guns, semi-automatic assault weapons, ammunition for such guns or weapons,
and large capacity ammunition feeding devices (covered weapons) for official purposes; and (2)
that a NICS background check is conducted to ensure the security personnel are not prohibited
from firearms possession. Data disclosed by the DoD will be utilized when performing such
checks.

III.   Legal Authority

        The authority to enter into this agreement includes: Pub.L. 103-159; Pub.L. 107-296;
Pub.L. 109-58; Pub.L. 107-188; 5 United States Code (U.S.C.), § 552a (commonly referred to as
the Privacy Act of 1974); and 28 U.S.C. § 534.

IV.    Category of Data Disclosure

       A. 18 U.S.C. § 922 prohibits the sale of a firearm to any person who:

               (1)    Is convicted in any court of a crime punishable by imprisonment for a term
               exceeding one year;

               (2)    Is a fugitive from justice;

               (3)     Is an unlawful user of or addicted to any controlled substance (as defined
               in Section 102 of the Controlled Substances Act);

               (4)    Has been adjudicated as a mental defective or has been committed to a
               mental institution;

               (5)    Is an alien who is illegally or unlawfully in the United States;

               (6)     Has been discharged from the Armed Forces under dishonorable
               conditions;

               (7)    Has renounced his/her United States citizenship;

               (8)    Is subject to a court order that was issued after a hearing of which he/she
               received actual notice, and that restrains him/her from committing domestic
               violence;

                                                    2




                                                                                                 USA00004116
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 47 of 61




               (9)    Has been convicted in any court of a misdemeanor crime of domestic
               violence; or

               (10) Is under indictment or information in any court for a crime punishable by
               imprisonment for a term exceeding one year.

        B. DoD disclosed data will consist of information relevant to restrictions listed in Section
N.A. above. Attachment 1 provides the definitions for categories of persons established by18
U.S.C. § 92l(a) and further defined in 27 Code of Federal Regulations Part 478.11. This
agreement encompasses any changes that might be made to these definitions by rule, regulation,
or policy.

V.      Terms of Disclosure - This section identifies the relevant system records and data
elements subject to this agreement, the general functions and responsibilities of the DoD and the
FBI required to implement the agreement, and restrictions that will apply to the access and use of
data provided under the terms of the agreement.

       A. Records and Data Elements - The DoD will provide data from the Defense Incident
Based Reporting System (DIBRS), a system ofrecords subject to Privacy Act requirements.
Should the DoD determine it possesses relevant records from sources other than DIBRS, the
DoD also agrees to provide those records expeditiously. The extracted data will include the
following data elements:

               (1)     Originating Agency Identifier (ORI);

               (2)    Agency Record Identifier (ARI);

              . (3)    Category of prohibited or restricted person (see Section N above); and

               (4)     Personal descriptive data, to include:

                       (a) Name,

                      (b) Date of birth (DOB) - (Each record furnished to the FBI is to include a
                      complete DOB: that is-month, day, and year. If the complete DOB is
                      not available, then at least one unique numeric identifier must be provided
                      [e.g., social security number]),

                      (c) Sex, and

                      (d) Other identifying information.




                                                 3




                                                                                                 USA00004117
Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 48 of 61




B. General Functions and Responsibilities

       (1) The DoD will be responsible for:

              (a) reading and applying the definition for the prohibited categories,

              (b) detennining which records within the DoD fall within the definitions,

              (c) formatting these records as agreed upon by the FBI,

              (d) providing these records to the FBI, and

              (e) updating these records as appropriate.

       (2) Data submitted by the DoD maybe included in one or more of the six NICS
       Index files:

              (a) Dishonorable Discharge File,

              (b) Mental Defectives/Commitments File,

              (c) Illegal/Unlawful Alien File,

              (d) Citizen Renunciant File,

              (e) Controlled Substance Abuser File, and

              (f) Denied Persons File.

       (3) Data submitted by the DoD may also be included in other FBI databases for
       use in determining whether an individual is a restricted person pursuant to
       18 U.S.C. § 175b(d) or for other authorized purposes.

      (4) Data submitted by the DoD may also be included in other DOJ databases, as
      deemed appropriate by the DOJ or cognizant DOJ component, for the
      performance of such other background checks as the DOJ component may be
      authorized or required to conduct, including those checks authorized for law
      enforcement purposes.

       (5) The FBI and the DoD agree to determine jointly the format of the transferred
       data; the transfer storage medium; the transfer protocols; and the procedures for
       the addition, modification, and cancellation of transferred data. The FBI/NICS
       Interface Control Document (ICD) will provide this information. Additional ICDs
       may be developed as necessary. The ICD will remain separate from this

                                         4




                                                                                       USA00004118
Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 49 of 61




       agreement and may be updated as required to reflect changing technological or
       operational factors. No requirement may be included in the ICD that would, in
       effect, represent a material change in terms of this MOU (e.g., deleting, changing,
       or adding required data elements) unless the MOU is first modified, in writing, by
       both agencies.

       (6) The DoD agrees to format the data it furnishes to the FBI in accordance with
       the FBI/NICS ICD for delivery to th~ FBI.

       (7) The DoD will provide information to the FBI from the DIBRS and other
       relevant sources. The DoD agrees to act without delay in converting existing DoD
       records so that as much relevant information as possible may be promptly
       provided to the FBI.

       (8) The DoD will be responsible for ensuring the accuracy and validity of the data
       it provides to the FBI and agrees to correct any record determined to be invalid or
       incorrect.

       (9) The FBI and the DoD agree jointly to provide documentation, technical
       assistance, and liaison required to carry out their prospective responsibilities and
       to assist each other as needed to ensure efficient data transfer and data
       maintenance operations.

       (10) Individuals on whom background checks are conducted may appeal any
       adverse decision made by the FBI or other DOJ component agency. If data from
       the DoD provided the basis for the ineligibility decision, the DoD may be called
       upon to:

              (a) provide additional information to establish whether the person is the
              same individual who is identified in the disqualifying record,

              (b) assist in determining whether the person's record in the databases is
              accurate and valid, and

              (c) correct any erroneous information in the record.

C. Restrictions on Data Access and Use

       (1) The parties agree that the data transferred to the FBI are copies of information
       from DoD's own records. The DoD will not provide classified data pursuant to
       this MOU; instead, the data is considered to be personal and sensitive.

       (2) The FBI agrees to safeguard the transferred data and storage media in
       accordance with the ICD. The FBI will dispose of the data and storage media in


                                         5




                                                                                          USA00004119
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 50 of 61



               accordance with approved FBI records retention policies and schedules. To the
               extent that transferred data may be relevant and appropriate for preservation as
               official records of the FBI and/or other DOJ component(s), it will be the
               responsibility of the DOJ agency to incorporate such information into its records
               system in accordance with its records management processes.

               (3) The FBI will comply with Privacy Act requirements, to include:

                       (a) Restricting access to the transferred data to authorized employees,
                       officials, and contractors who need the data to perform official duties, and

                       (b) Storing the transferred data in a physically secure area.

               (4) The DoD will maintain records that support its submissions to the FBI. Upon
               request from authorized FBI auditors, the DoD will make these records available.

VI. Audits

         A. To ascertain the validity and accuracy ofrecords obtained from the DoD and
maintained by the FBI, as well as to determine the effectiveness and efficiency of existing
methods by which records are added, canceled, and/or modified, audits will be conducted by the
FBI. One purpose of this audit is to determine whether the records provided by the DoD support
either a federal firearm prohibition under 18 U.S.C. § 922 (g) or (n) or a determination regarding
a restricted person under 18 U.S.C. § 175b(d). The FBI may also review all data within the
record to detect invalid data elements as part of the validation process.

        B. A random sample ofrecords from the contributing agency will be selected for review
by the FBI to verify that the information is valid and correct.

        C. Discrepancies will be provided to the contributing agency. The contributing agency
will be responsible for any corrections and/or modifications to the records.

VII.   Execution and Management of the Agreement

        A. This agreement, consisting of seven sections, will be effective on the date it is signed
by each agency and will remain in effect until modified or terminated with the consent of both
parties or until determined by the U.S. Attorney General that the data covered by this agreement
are no longer required. Modifications to this agreement may be made at any time upon written
approval by both parties. This agreement supercedes the "Memorandum of Understanding
Between the Department of Defense and the Federal Bureau of Investigation on the Provision of
Data to the National Instant Criminal Background Check System" which was executed by the
parties on February 27, 1998.




                                                 6




                                                                                                 USA00004120
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 51 of 61



parties will not be effected.

         C. This agreement is not intended, and should not be construed, to create any right or
benefit, substantive or procedural, enforceable at law or otherwise by any third party against the
parties, their parent agencies, the United States, or the officers, employees, agents or other
associated personnel thereof.

       D. Unless otherwise agreed to in writing, each party shall bear its own costs in relation to
this agreement. Expenditures will be subject to federal budgetary processes and availability of
funds pursuant to applicable laws and regulations. The parties expressly acknowledge that this in
no way implies that Congress will appropriate funds for such expenditures.

        E. The DoD Point of Contact (POC) concerning this Agreement is:

           Director (currently Mr. John F. Awtrey)
           Law Enforcement Policy and Support, OUSD (Personnel and Readiness)
           Department of Defense
           4040 N. Fairfax Drive, Suite 200
           Arlington, VA 22203
           (703) 696-0846

       The DoD will notify the FBI if the POC is changed.

       F. The FBI POC concerning this Agreement is:

           NICS Section Chief (currently Mr. Bobby P. Hamil, Jr.) FBI
           FBI Criminal Justice Information Services Division
           ModuleA-3
           1000 Custer Hollow Road
           Clarksburg, WV 26306
           (304) 625-3500

        The FBI will notify the DoD if the POC is changed.

       G. Disagreements between the parties arising under or relating to this MOU will be
resolved only by consultation between the parties.




                                                 7




                                                                                                 USA00004121
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 52 of 61




The foregoing represents the understandings reached by the FBI and the DoD.


FOR THE FEDERAL BUREAU OF INVESTIGATION




                                                                         t/21,,
                                                                        Date
Mr. Thomas E. Bush ill
Assistant Director
Criminal Justice Information Services Division
Federal Bureau of Investigation

FOR THE DEPARTMENT OF DEFENSE




                                                                        Date
Jeanne B. Fites
Department of Defense
Deputy Under Secretary of Defense
(Program Integration)
Office of the Under Secretary of Defense
(Personnel and Readiness)




                                                 8




          ---------------------------------------
                                          USA00004122
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 53 of 61




                                Department of Defense
                                       MANUAL

                                                                 NUMBER 7730.47-M, Volume 1
                                                                               December 7, 2010
                                                            Incorporating Change 2, June 29, 2018

                                                                                             USD(I)

SUBJECT:      Defense Incident-Based Reporting System (DIBRS): Data Segments and Elements

References: See Enclosure 1


1. PURPOSE

    a. Manual. This Manual is composed of several volumes, each containing its own purpose,
and reissues DoD 7730.47-M (Reference (a)). The purpose of the overall Manual, in accordance
with the authority in DoD Directive (DoDD) 5124.02 (Reference (b )), is to implement the policy
in DoD Instruction (DoDI) 7730.47 (Reference (c)) and to assign responsibilities and prescribe
procedures for managing the DIBRS.

   b. Volume. This Volume:

        (1) Prescribes the reporting data elements needed to comply with Federal criminal
incident reporting pursuant to the note to section 534 of title 28, United States Code (U.S .C.)
(also known and hereafter referred to as "The Uniform Federal Crime Reporting Act of 1988, as
amended" (Reference (d))) and the note to section 922 of title 18, U.S.C. (also known and
hereafter referred to as "The Brady Handgun Violence Prevention Act of 1993, as amended"
Reference (e))).

       (2) Incorporates and cancels Under Secretary of Defense for Personnel and Readiness
(USD(P&R)) Memorandums (References (f) and (g)) and Deputy Under Secretary of Defense
for Program Integration Memorandum (Reference (h)).

       (3) Continues to require maintenance of:

           (a) A central database on incidents of domestic violence involving members of the
Military Services pursuant to section 1562 of title 10, U.S.C. (Reference (i)) and DoDI6400.0l
(Reference G)).

           (b) A central repository of criminal incident data to enhance DoD effectiveness in
responding to executive, legislative, and ad hoc requests for statistical information relating to
criminal and other high-interest incidents.




                                                                                                    USA00004359
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 54 of 61

                                                          DoDM 7730.47-M-VI, December 7, 2010


                                        ENCLOSURE3

                                  GENERAL PROCEDURES


1. INTRODUCTION

   a. DIBRS Overview

        (1) The DIBRS is designed to meet the data repository needs involved in reporting on
overall law enforcement activities and statistics within the Department of Defense, as mandated
by Congress, including:

           (a) NIBRS requirements mandated by The Uniform Federal Crime Reporting Act of
1988, as amended.

          (b) Victim and witness notifications mandated by section 10601 of title 42, U.S.C.
(also known and hereafter referred to as "The Victim's Rights and Restitution Act of 1990, as
amended" (Reference (n))).

           (c) Case dispositions mandated by The Brady Handgun Violence Prevention Act of
1993, as amended.

           (d) Establishment of a central database on domestic violence incidents mandated by
Reference (i).

           (e) Recurring requests for overall DoD law enforcement data.

       (2) The areas with reporting responsibility are:

            (a) Law Enforcement. General police operations, such as those conducted by the
Service military police and civilian police and similar operations, as well as by Defense Agency
civilian police.

            (b) Criminal Investigations. Investigations conducted by the Air Force Office of
Special Investigations, the Naval Criminal Investigative Service, the Army Criminal
Investigation Command, the Defense Criminal Investigative Service, or other criminal
investigative organizations within the Department ofDefense.

             (c) Command Actions. Case dispositions resulting from command authority or
referral for judicial action.

           (d) Judicial Functions. Proceedings conducted through military legal offices and
courts responsible for prosecuting DoD offenders.




Change 2, 06/29/2018                            9                               ENCLOSURE3



                                                                                                USA00004367
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 55 of 61

                                                          DoDM 7730.47-M-VI, December 7, 2010


           (e) Corrections. Actions conducted at military correctional facilities and by persons
responsible for DoD employees convicted of a crime and sentenced to imprisonment.

    b. NIBRS Overview. Since the inception of the Uniform Crime Reporting (UCR) Program
in 1930, the FBI has been collecting crime data dealing with offenses and arrests from
approximately 16,000 county, State, and Federal law enforcement agencies. The FBI uses the
data to develop a reliable set of criminal statistics for law enforcement agencies throughout the
country to use in their administration, operation, and management.

       (1) During the late 1970s, the law enforcement community called for expanded use of
the UCR Program and developed new guidelines for reporting crime statistics. These guidelines
formed the basis ofNIBRS, as mandated by The Uniform Federal Crime Reporting Act of 1988,
as amended. NIBRS requires law enforcement agencies, including those within the Department
of Defense, to report NIBRS data to the Department of Justice for inclusion in the FBI-
maintained system pursuant to FBI handbook (Reference (o)).

        (2) The FBI assembles, publishes, and distributes the data to contributing agencies,
including the Department of Defense, State UCR programs, Government bodies, and others
interested in the Nation's crime problem. Law enforcement agencies consider NIB RS data to be
an indispensable tool in the war against crime because it provides them with detailed, accurate,
and meaningful statistical data about when and where crime takes place, what form it takes, and
the characteristics of its victims and perpetrators. Law enforcement personnel and Government
agencies armed with this information can request and allocate resources, and inform interested
parties on the effort to combat crime.

    c. Victim-Witness Act. Pursuant to The Victims Rights and Restitution Act of 1990, as
amended, victims and selected witnesses must be notified of their rights at certain phases of the
case, from the time of initial contact by law enforcement through the investigation phase,
prosecution phase, and, if the case results in confinement, the change in confinement status. The
confinement authority must advise the victim or witness of an inmate's status, to include length
of sentence, anticipated earliest release date, place of confinement, the possibility of transfer, the
possibility of parole or clemency, release from confinement, escape, and death. DoDI 1030.2
(Reference (p)) requires the use of DD Form 2705, "Victim/Witness Notification oflnmate
Status," for this purpose. (DD Form 2705 is available on the Internet at
http://www. dti c. mil/whs/directi ves/infomgt/forms/ddforms25 00-2999. htm.) The D IBRS
requires that the number of victim-witness notifications be reported to DMDC in accordance
with The Victim's Rights and Restitution Act of 1990, as amended.

    d. Brady Act. The DIBRS shall be used to centralize the collection of information that is
reportable by the DoD Components pursuant to The Brady Handgun Violence Prevention Act of
1993, which requires the Department of Defense to report these eight categories to the FBI for
purposes of prohibiting firearm purchases:

       (1) Persons who have been convicted in any court of a crime punishable by
imprisonment for a term exceeding 1 year.




Change 2, 06/29/2018                              10                                 ENCLOSURE3



                                                                                                    USA00004368
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 56 of 61

                                                         DoDM 7730.47-M-VI, December 7, 2010


       (2) Persons who are fugitives from justice.

       (3) Persons who are unlawful users of, or addicted to, any controlled substance.

      (4) Persons who have been adjudicated as mental defectives or who have been
committed to a mental institution.

        (5) Persons who have been discharged from the U.S. Armed Forces under dishonorable
conditions.

        (6) Persons who, having been citizens of the United States, have renounced their U.S.
citizenship.

       (7) Persons convicted in any court of a misdemeanor crime of domestic violence.

       (8) Persons who are under indictment or information for a crime punishable by
imprisonment for a term exceeding 1 year.

    e. Database on Domestic Violence. Reference (i) requires the Department of Defense to
establish a central database of information on incidents of domestic violence involving members
of the Military Services. The Military Departments must maintain and report annually any
information received on:

        (1) Each domestic violence incident reported to a commander, a law enforcement
authority of the Military Services, or a family advocacy program of the Department ofDefense.

        (2) The number of those incidents that involve evidence determined sufficient for
supporting disciplinary action and, for each such incident, a description of the allegations and the
action taken by command authorities in the incident.

       (3) The number of those incidents that involve evidence determined insufficient for
supporting disciplinary action and, for each such case, a description of the allegation.

   f. General Crime Reporting

       (1) In addition to meeting the mandatory statutory requirements, the Department of
Defense must ensure a common interface between the functional areas that make up overall DoD
law enforcement. Specifically, the Military Services and OSD have been faced with increasing
requests from Congress, the Department of Justice, and other agencies for statistical data on
criminal offenses and other high-interest issues including suicide, fraternization, drug abuse,
homosexual misconduct, sexual assault, and sexual harassment. These requests necessitate
improvements in the ability of the Department of Defense to track a crime or incident through
the law enforcement, criminal investigation, command action, judicial, and corrections phases.




Change 2, 06/29/2018                             11                                ENCLOSURE3



                                                                                                  USA00004369
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 57 of 61

                                                        DoDM 7730.47-M-VI, December 7, 2010



           (e) When DoD Military Treatment Facilities disclose protected health information
(PHI) in support of the DIBRS, such disclosures shall comply with the requirements ofDoD
6025.18-R (Reference (q)). When PHI is received by non-DoD Military Treatment Facilities it is
then considered to be PII and thereafter subject to the requirements of References (1) and (m).

         (4) Judicial Functions. The two areas involved in the DIBRS that fall in the judge
advocate area ofresponsibility are the reporting requirements of Reference (m) and the results of
the trial reporting required by Manual of Courts-Martial (Reference (r)), Rule of Court-Martial
1101. Judicial function officials shall report the results of the trial and the identifying
information for offenders qualifying pursuant to The Brady Handgun Violence Prevention Act of
1993, as amended. Legal organizations with DIBRS reporting responsibilities shall forward data
to the functional consolidating activity on a monthly basis. The functional consolidating activity
shall forward data to DMDC on a monthly basis.

        (5) Corrections. Confinement facility officials are responsible for entering DIBRS data
on prisoners confined in the facility, regardless of the member's branch of Service. The Army,
as the Executive Agent for Level III Corrections pursuant to DoDD 1325.04 (Reference (s)),
shall be responsible for updating DIBRS entries for those military prisoners transferred from
Army facilities to the Federal Bureau of Prisons. DIBRS reporting shall document significant
changes in the confinement status and release from confinement. Correctional facilities shall
also report data concerning victim and witness notifications and entries documenting that sex
offender registration processing has been completed if required by the appropriate officials
involved in the case. Confinement facilities shall submit DIBRS data reports to a DoD
Component central confinement repository on a monthly basis. Data gathered from the monthly
submission of these reports shall be consolidated to complete confinement and victim and
witness assistance reports currently prepared for the Department of Defense, the Congress, and
the Department of Justice.




Change 2, 06/29/2018                            15                               ENCLOSURE3



                                                                                               USA00004373
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 58 of 61

                                                           DoDM 7730.47-M-VI, December 7, 2010



   b. Offense categories and corresponding PII shelf life are displayed in Table 9.

                                        Table 9. PII Shelf Life

                      OFFENSE CATEGORY                                       PII SHELF LIFE
Offenses reportable pursuant to Brady* or involving sex offender     99 years from entry into database
registration
Class A offenses (other than those disposed ofby UCMJ Article 15 5 years from entry into database
administrative sanction) not reportable by the Department of Defense or term of confinement,
pursuant to Brady* or involving sex offender registration            whichever is longer
Military offenses (for which there is no NIBRS equivalent) not     5 years from entry into database
reportable by the Department of Defense pursuant to Brady* and for or term of confinement,
which confinement of more than 1 year or death is adjudged by a    whichever is longer
court-martial
Class B offenses (other than those disposed ofby UCMJ Article 15 3 years from entry into database
administrative sanction) not reportable by the Department of Defense or term of confinement,
pursuant to Brady* or involving sex offender registration            whichever is longer
Military offenses (other than those disposed ofby UCMJ Article 15 3 years from entry into database
administrative sanction and for which there is no NIBRS equivalent)
not reportable by the Department of Defense pursuant to Brady*
Offenses disposed ofby UCMJ Article 15 or by administrative          6 months from entry into database
sanctions and not reportable by the Department of Defense pursuant
to Brady* or involving sex offender registration
Acquittals, set-aside actions, and unfounded allegations             Immediate removal
*The Brady Handgun Violence Prevention Act of 1993, as amended




Change 2, 06/29/2018                               77                                 ENCLOSURE4



                                                                                                      USA00004435
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 59 of 61




                                Department of Defense
                                       MANUAL

                                                                 NUMBER 7730.47-M, Volume 1
                                                                           December 7, 2010

                                                                                        USD(P&R)

SUBJECT:      Defense Incident-Based Reporting System (DIBRS): Data Segments and Elements

References:   See Enclosure 1


1. PURPOSE

    a. Manual. This Manual is composed of several volumes, each containing its own purpose,
and reissues DoD 7730.47-M (Reference (a)). The purpose of the overall Manual, in accordance
with the authority in DoD Directive (DoDD) 5124.02 (Reference (b )), is to implement the policy
in DoDD 7730.47 (Reference (c)) and to assign responsibilities and prescribe procedures for
managing the DIBRS.

   b. Volume. This Volume:

        (1) Prescribes the reporting data elements needed to comply with Federal criminal
incident reporting pursuant to the note to section 534 of title 28, United States Code (U.S.C.)
(also known and hereafter referred to as "The Uniform Federal Crime Reporting Act of 1988, as
amended" (Reference (d))) and the note to section 922 of title 18, U.S.C. (also known and
hereafter referred to as "The Brady Handgun Violence Prevention Act of 1993, as amended"
Reference (e))).

       (2) Incorporates and cancels Under Secretary of Defense for Personnel and Readiness
(USD(P&R)) Memorandums (References (f) and (g)) and Deputy Under Secretary of Defense
for Program Integration Memorandum (Reference (h)).

       (3) Continues to require maintenance of:

           (a) A central database on incidents of domestic violence involving members of the
Military Services pursuant to section 1562 of title 10, U.S.C. (Reference (i)) and DoDD 6400.1
(Reference G)).

           (b) A central repository of criminal incident data to enhance DoD effectiveness in
responding to executive, legislative, and ad hoc requests for statistical information relating to
criminal and other high-interest incidents.




                                           DoD OIG 000001




                                                                                                    USA00004931
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 60 of 61

                                                           DoDM 7730.47-M-VI, December 7, 2010


                                        ENCLOSURE3

                                  GENERAL PROCEDURES


1. INTRODUCTION

   a. DIBRS Overview

        (1) The DIBRS is designed to meet the data repository needs involved in reporting on
overall law enforcement activities and statistics within the Department of Defense, as mandated
by Congress, including:

           (a) NIBRS requirements mandated by The Uniform Federal Crime Reporting Act of
1988, as amended.

          (b) Victim and witness notifications mandated by section 10601 of title 42, U.S.C.
(also known and hereafter referred to as "The Victim's Rights and Restitution Act of 1990, as
amended" (Reference (n))).

           (c) Case dispositions mandated by The Brady Handgun Violence Prevention Act of
1993, as amended.

           (d) Establishment of a central database on domestic violence incidents mandated by
Reference (i).

           (e) Recurring requests for overall DoD law enforcement data.

       (2) The areas with reporting responsibility are:

            (a) Law Enforcement. General police operations, such as those conducted by the
Service military police and civilian police and similar operations, as well as by Defense Agency
civilian police.

            (b) Criminal Investigations. Investigations conducted by the Air Force Office of
Special Investigations, the Naval Criminal Investigative Service, the Army Criminal
Investigation Command, the Defense Criminal Investigative Service, or other criminal
investigative organizations within the Department of Defense.

             (c) Command Actions. Case dispositions resulting from command authority or
referral for judicial action.

           (d) Judicial Functions. Proceedings conducted through military legal offices and
courts responsible for prosecuting DoD offenders.




                                                9                               ENCLOSURE3
                                          DoD OIG 000009




                                                                                                USA00004939
       Case 5:18-cv-00555-XR Document 250-6 Filed 08/21/20 Page 61 of 61

                                                             DoDM 7730.47-M-VI, December 7, 2010


           (e) Corrections. Actions conducted at military correctional facilities and by persons
responsible for DoD employees convicted of a crime and sentenced to imprisonment.

    b. NIBRS Overview. Since the inception of the Uniform Crime Reporting (UCR) Program
in 1930, the FBI has been collecting crime data dealing with offenses and arrests from
approximately 16,000 county, State, and Federal law enforcement agencies. The FBI uses the
data to develop a reliable set of criminal statistics for law enforcement agencies throughout the
country to use in their administration, operation, and management.

       (1) During the late 1970s, the law enforcement community called for expanded use of
the UCR Program and developed new guidelines for reporting crime statistics. These guidelines
formed the basis ofNIBRS, as mandated by The Uniform Federal Crime Reporting Act of 1988,
as amended. NIBRS requires law enforcement agencies, including those within the Department
of Defense, to report NIBRS data to the Department of Justice for inclusion in the FBI-
maintained system pursuant to FBI handbook (Reference (o)).

        (2) The FBI assembles, publishes, and distributes the data to contributing agencies,
including the Department of Defense, State UCR programs, Government bodies, and others
interested in the Nation's crime problem. Law enforcement agencies consider NIBRS data to be
an indispensable tool in the war against crime because it provides them with detailed, accurate,
and meaningful statistical data about when and where crime takes place, what form it takes, and
the characteristics of its victims and perpetrators. Law enforcement personnel and Government
agencies armed with this information can request and allocate resources, and inform interested
parties on the effort to combat crime.

    c. Victim-Witness Act. Pursuant to The Victims Rights and Restitution Act of 1990, as
amended, victims and selected witnesses must be notified of their rights at certain phases of the
case, from the time of initial contact by law enforcement through the investigation phase,
prosecution phase, and, if the case results in confinement, the change in confinement status. The
confinement authority must advise the victim or witness of an inmate's status, to include length
of sentence, anticipated earliest release date, place of confinement, the possibility of transfer, the
possibility of parole or clemency, release from confinement, escape, and death. DoD Instruction
(DoDI) 1030.2 (Reference (p)) requires the use of DD Form 2705, "Victim/Witness Notification
oflnmate Status," for this purpose. (DD Form 2705 is available on the Internet at
http://www.dtic.mil/whs/directives/infomgt/forms/ddforms2500-2999.htm.) The DIBRS
requires that the number of victim-witness notifications be reported to DMDC in accordance
with The Victim's Rights and Restitution Act of 1990, as amended.

   d. Brady Act. The DIBRS shall be used to centralize the collection of information that is
reportable by the DoD Components pursuant to The Brady Handgun Violence Prevention Act of
1993, which requires the Department of Defense to report these eight categories to the FBI for
purposes of prohibiting firearm purchases:

       (1) Persons who have been convicted in any court of a crime punishable by
imprisonment for a term exceeding 1 year.




                                                  10                                 ENCLOSURE3
                                            DoD OIG 000010




                                                                                                    USA00004940
